(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     BROWN, GOVERNOR OF CALIFORNIA, ET AL. v. 

                 PLATA ET AL. 


  APPEAL FROM THE UNITED STATES DISTRICT COURTS FOR
  THE EASTERN AND NORTHERN DISTRICTS OF CALIFORNIA

   No. 09–1233. Argued November 30, 2010—Decided May 23, 2011
California’s prisons are designed to house a population just under
  80,000, but at the time of the decision under review the population
  was almost double that. The resulting conditions are the subject of
  two federal class actions. In Coleman v. Brown, filed in 1990, the
  District Court found that prisoners with serious mental illness do not
  receive minimal, adequate care. A Special Master appointed to over
  see remedial efforts reported 12 years later that the state of mental
  health care in California’s prisons was deteriorating due to increased
  overcrowding. In Plata v. Brown, filed in 2001, the State conceded
  that deficiencies in prison medical care violated prisoners’ Eighth
  Amendment rights and stipulated to a remedial injunction. But
  when the State had not complied with the injunction by 2005, the
  court appointed a Receiver to oversee remedial efforts. Three years
  later, the Receiver described continuing deficiencies caused by over
  crowding. Believing that a remedy for unconstitutional medical and
  mental health care could not be achieved without reducing over
  crowding, the Coleman and Plata plaintiffs moved their respective
  District Courts to convene a three-judge court empowered by the
  Prison Litigation Reform Act of 1995 (PLRA) to order reductions in
  the prison population. The judges in both actions granted the re
  quest, and the cases were consolidated before a single three-judge
  court. After hearing testimony and making extensive findings of fact,
  the court ordered California to reduce its prison population to 137.5%
  of design capacity within two years. Finding that the prison popula
  tion would have to be reduced if capacity could not be increased
  through new construction, the court ordered the State to formulate a
  compliance plan and submit it for court approval.
2                         BROWN v. PLATA

                                Syllabus

Held:
    1. The court-mandated population limit is necessary to remedy the
 violation of prisoners’ constitutional rights and is authorized by the
 PLRA. Pp. 12–41.
       (a) If a prison deprives prisoners of basic sustenance, including
 adequate medical care, the courts have a responsibility to remedy the
 resulting Eighth Amendment violation. See Hutto v. Finney, 437
 U. S. 678, 687, n. 9. They must consider a range of options, including
 the appointment of special masters or receivers, the possibility of
 consent decrees, and orders limiting a prison’s population. Under the
 PLRA, only a three-judge court may limit a prison population. 18
 U. S. C. §3626(a)(3). Before convening such a court, a district court
 must have entered an order for less intrusive relief that failed to
 remedy the constitutional violation and must have given the defen
 dant a reasonable time to comply with its prior orders.
 §3626(a)(3)(A). Once convened, the three-judge court must find by
 clear and convincing evidence that “crowding is the primary cause of
 the violation” and “no other relief will remedy [the] violation,”
 §3626(a)(3)(E); and that the relief is “narrowly drawn, extends no fur
 ther than necessary. . . , and is the least intrusive means necessary to
 correct the violation,” §3626(a)(1)(A). The court must give “substan
 tial weight to any adverse impact on public safety or the operation of
 a criminal justice system caused by the relief.” Ibid. Its legal deter
 minations are reviewed de novo, but its factual findings are reviewed
 for clear error. Pp. 12–15.
       (b) The Coleman and Plata courts acted reasonably in convening
 a three-judge court. Pp. 15–19.
         (1) The merits of the decision to convene are properly before
 this Court, which has exercised its 28 U. S. C. §1253 jurisdiction to
 determine the authority of a court below, including whether a three
 judge court was properly constituted. Gonzalez v. Automatic Employ
 ees Credit Union, 419 U. S. 90, 95, n. 12. Pp. 15–16.
         (2) Section 3626(a)(3)(A)(i)’s previous order requirement was
 satisfied in Coleman by the Special Master’s 1995 appointment and
 in Plata by the 2002 approval of a consent decree and stipulated in
 junction. Both orders were intended to remedy constitutional viola
 tions and were given ample time to succeed—12 years in Coleman,
 and 5 years in Plata.               Contrary to the State’s claim,
 §3626(a)(3)(A)(ii)’s reasonable time requirement did not require the
 District Courts to give more time for subsequent remedial efforts to
 succeed. Such a reading would in effect require courts to impose a
 moratorium on new remedial orders before issuing a population limit,
 which would delay an eventual remedy, prolong the courts’ involve
 ment, and serve neither the State nor the prisoners. The Coleman
                   Cite as: 563 U. S. ____ (2011)                      3

                              Syllabus

and Plata courts had a solid basis to doubt that additional efforts to
build new facilities and hire new staff would achieve a remedy, given
the ongoing deficiencies recently reported by both the Special Master
and the Receiver. Pp. 16–19.
     (c) The three-judge court did not err in finding that “crowding
[was] the primary cause of the violation,” §3626(a)(3)(E)(i). Pp. 19–
29.
        (1) The trial record documents the severe impact of burgeoning
demand on the provision of care. The evidence showed that there
were high vacancy rates for medical and mental health staff, e.g.,
20% for surgeons and 54.1% for psychiatrists; that these numbers
understated the severity of the crisis because the State has not budg
eted sufficient staff to meet demand; and that even if vacant positions
could be filled, there would be insufficient space for the additional
staff. Such a shortfall contributes to significant delays in treating
mentally ill prisoners, who are housed in administrative segregation
for extended periods while awaiting transfer to scarce mental health
treatment beds. There are also backlogs of up to 700 prisoners wait
ing to see a doctor for physical care. Crowding creates unsafe and
unsanitary conditions that hamper effective delivery of medical and
mental health care. It also promotes unrest and violence and can
cause prisoners with latent mental illnesses to worsen and develop
overt symptoms. Increased violence requires increased reliance on
lockdowns to keep order, and lockdowns further impede the effective
delivery of care. Overcrowding’s effects are particularly acute in
prison reception centers, which process 140,000 new or returning
prisoners annually, and which house some prisoners for their entire
incarceration period. Numerous experts testified that crowding is the
primary cause of the constitutional violations. Pp. 19–24.
        (2) Contrary to the State’s claim, the three-judge court prop
erly admitted, cited, and considered evidence of current prison condi
tions as relevant to the issues before it. Expert witnesses based their
conclusions on recent observations of prison conditions; the court ad
mitted recent reports on prison conditions by the Receiver and Spe
cial Master; and both parties presented testimony related to current
conditions. The court’s orders cutting off discovery a few months be
fore trial and excluding evidence not pertinent to the issue whether a
population limit is appropriate under the PLRA were within the
court’s sound discretion. Orderly trial management may require dis
covery deadlines and a clean distinction between litigation of the
merits and the remedy. The State points to no significant evidence
that it was unable to present and that would have changed the out
come here. Pp. 24–26.
        (3) It was permissible for the three-judge court to conclude that
4                            BROWN v. PLATA

                                   Syllabus

    overcrowding was the “primary,” but not the only, cause of the viola
    tions, and that reducing crowding would not entirely cure the viola
    tions. This understanding of the primary cause requirement is con
    sistent with the PLRA. Had Congress intended to require that
    crowding be the only cause, the PLRA would have said so. Pp. 26–29.
         (d) The evidence supports the three-judge court’s finding that “no
    other relief [would] remedy the violation,” §3626(a)(3)(E)(ii). The
    State’s claim that out-of-state transfers provide a less restrictive al
    ternative to a population limit must fail because requiring transfers
    is a population limit under the PLRA. Even if they could be regarded
    as a less restrictive alternative, the three-judge court found no evi
    dence of plans for transfers in numbers sufficient to relieve over
    crowding. The court also found no realistic possibility that California
    could build itself out of this crisis, particularly given the State’s ongo
    ing fiscal problems. Further, it rejected additional hiring as a realis
    tic alternative, since the prison system was chronically understaffed
    and would have insufficient space were adequate personnel retained.
    The court also did not err when it concluded that, absent a population
    reduction, the Receiver’s and Special Master’s continued efforts
    would not achieve a remedy. Their reports are persuasive evidence
    that, with no reduction, any remedy might prove unattainable and
    would at the very least require vast expenditures by the State. The
    State asserts that these measures would succeed if combined, but a
    long history of failed remedial orders, together with substantial evi
    dence of overcrowding’s deleterious effects on the provision of care,
    compels a different conclusion here. Pp. 29–33.
         (e) The prospective relief ordered here was narrowly drawn, ex
    tended no further than necessary to correct the violation, and was the
    least intrusive means necessary to correct the violation. Pp. 33–41.
           (1) The population limit does not fail narrow tailoring simply
    because prisoners beyond the plaintiff class will have to be released
    through parole or sentencing reform in order to meet the required re
    duction. While narrow tailoring requires a “ ‘ “fit” between the [rem
    edy’s] ends and the means chosen to accomplish those ends,’ ” Board
    of Trustees of State Univ. of N. Y. v. Fox, 492 U. S. 469, 480, a narrow
    and otherwise proper remedy for a constitutional violation is not in
    valid simply because it will have collateral effects. Nor does the
    PLRA require that result. The order gives the State flexibility to de
    termine who should be released, and the State could move the three
    judge court to modify its terms. The order also is not overbroad be
    cause it encompasses the entire prison system, rather than sepa
    rately assessing each institution’s need for a population limit. The
    Coleman court found a systemwide violation, and the State stipulated
    to systemwide relief in Plata. Assuming no constitutional violation
                   Cite as: 563 U. S. ____ (2011)                      5

                              Syllabus

results, some facilities may retain populations in excess of the 137.5%
limit provided others fall sufficiently below it so the system as a
whole remains in compliance with the order. This will afford the
State flexibility to accommodate differences between institutions.
The order may shape or control the State’s authority in the realm of
prison administration, but it leaves much to the State’s discretion.
The order’s limited scope is necessary to remedy a constitutional vio
lation. The State may move the three-judge court to modify its order,
but it has proposed no realistic alternative remedy at this time.
Pp. 33–36.
        (2) The three-judge court gave “substantial weight” to any po
tential adverse impact on public safety from its order. The PLRA’s
“substantial weight” requirement does not require the court to certify
that its order has no possible adverse impact on the public. Here,
statistical evidence showed that prison populations had been lowered
without adversely affecting public safety in some California counties,
several States, and Canada. The court found that various available
methods of reducing overcrowding—good time credits and diverting
low-risk offenders to community programs—would have little or no
impact on public safety, and its order took account of such concerns
by giving the State substantial flexibility to select among the means
of reducing overcrowding. The State complains that the court ap
proved the State’s population reduction plan without considering
whether its specific measures would substantially threaten public
safety. But the court left state officials the choice of how best to com
ply and was not required to second-guess their exercise of discretion.
Developments during the pendency of this appeal, when the State
has begun to reduce the prison population, support the conclusion
that a reduction can be accomplished without an undue negative ef
fect on public safety. Pp. 37–41.
   2. The three-judge court’s order, subject to the State’s right to seek
its modification in appropriate circumstances, must be affirmed.
Pp. 41–48.
      (a) To comply with the PLRA, a court must set a population limit
at the highest level consistent with an efficacious remedy, and it
must order the population reduction to be achieved in the shortest
period of time reasonably consistent with public safety. Pp. 41–42.
      (b) The three-judge court’s conclusion that the prison population
should be capped at 137.5% of design capacity was not clearly errone
ous. The court concluded that the evidence supported a limit be
tween the 130% limit supported by expert testimony and the Federal
Bureau of Prisons and the 145% limit recommended by the State
Corrections Independent Review Panel. The PLRA’s narrow tailoring
requirement is satisfied so long as such equitable, remedial judg
6                            BROWN v. PLATA

                                   Syllabus

    ments are made with the objective of releasing the fewest possible
    prisoners consistent with an efficacious remedy. Pp. 42–44.
         (c) The three-judge court did not err in providing a 2-year dead
    line for relief, especially in light of the State’s failure to contest the
    issue at trial. The State has not asked this Court to extend the dead
    line, but the three-judge court has the authority, and responsibility,
    to amend its order as warranted by the exercise of sound discretion.
    Proper respect for the State and for its governmental processes re
    quire that court to exercise its jurisdiction to accord the State consid
    erable latitude to find mechanisms and make plans that will
    promptly and effectively correct the violations consistent with public
    safety. The court may, e.g., grant a motion to extend the deadline if
    the State meets appropriate preconditions designed to ensure that
    the plan will be implemented without undue delay. Such observa
    tions reflect the fact that the existing order, like all ongoing equitable
    relief, must remain open to appropriate modification, and are not in
    tended to cast doubt on the validity of the order’s basic premise.
    Pp. 44–48.
Affirmed.

  KENNEDY, J., delivered the opinion of the Court, in which GINSBURG,
BREYER, SOTOMAYOR, and KAGAN, JJ., joined. SCALIA, J., filed a dissent
ing opinion, in which THOMAS, J., joined. ALITO, J., filed a dissenting
opinion, in which ROBERTS, C. J., joined.
                        Cite as: 563 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–1233
                                   _________________


    EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

     IFORNIA, ET AL., APPELLANTS v. MARCIANO 

                     PLATA ET AL. 

  ON APPEAL FROM THE UNITED STATES DISTRICT COURTS 

     FOR THE EASTERN DISTRICT AND THE NORTHERN

               DISTRICT OF CALIFORNIA

                                 [May 23, 2011] 


   JUSTICE KENNEDY delivered the opinion of the Court.
   This case arises from serious constitutional violations in
California’s prison system. The violations have persisted
for years. They remain uncorrected. The appeal comes to
this Court from a three-judge District Court order direct
ing California to remedy two ongoing violations of the
Cruel and Unusual Punishments Clause, a guarantee
binding on the States by the Due Process Clause of the
Fourteenth Amendment. The violations are the subject of
two class actions in two Federal District Courts. The first
involves the class of prisoners with serious mental disor
ders. That case is Coleman v. Brown. The second involves
prisoners with serious medical conditions. That case is
Plata v. Brown. The order of the three-judge District
Court is applicable to both cases.
   After years of litigation, it became apparent that a
remedy for the constitutional violations would not be ef
fective absent a reduction in the prison system popula
tion. The authority to order release of prisoners as a
remedy to cure a systemic violation of the Eighth Amend
2                     BROWN v. PLATA

                     Opinion of the Court

ment is a power reserved to a three-judge district court,
not a single-judge district court. 18 U. S. C. §3626(a). In
accordance with that rule, the Coleman and Plata District
Judges independently requested that a three-judge court
be convened. The Chief Judge of the Court of Appeals for
the Ninth Circuit convened a three-judge court composed
of the Coleman and Plata District Judges and a third,
Ninth Circuit Judge. Because the two cases are interre
lated, their limited consolidation for this purpose has a
certain utility in avoiding conflicting decrees and aiding
judicial consideration and enforcement. The State in this
Court has not objected to consolidation, although the State
does argue that the three-judge court was prematurely
convened. The State also objects to the substance of the
three-judge court order, which requires the State to reduce
overcrowding in its prisons.
   The appeal presents the question whether the remedial
order issued by the three-judge court is consistent with
requirements and procedures set forth in a congressional
statute, the Prison Litigation Reform Act of 1995 (PLRA).
18 U. S. C. §3626; see Appendix A, infra. The order leaves
the choice of means to reduce overcrowding to the discre
tion of state officials. But absent compliance through new
construction, out-of-state transfers, or other means—or
modification of the order upon a further showing by the
State—the State will be required to release some number
of prisoners before their full sentences have been served.
High recidivism rates must serve as a warning that mis
taken or premature release of even one prisoner can cause
injury and harm. The release of prisoners in large num
bers—assuming the State finds no other way to comply
with the order—is a matter of undoubted, grave concern.
   At the time of trial, California’s correctional facilities
held some 156,000 persons. This is nearly double the
number that California’s prisons were designed to hold,
and California has been ordered to reduce its prison popu
                 Cite as: 563 U. S. ____ (2011)           3

                     Opinion of the Court

lation to 137.5% of design capacity. By the three-judge
court’s own estimate, the required population reduction
could be as high as 46,000 persons. Although the State
has reduced the population by at least 9,000 persons dur
ing the pendency of this appeal, this means a further
reduction of 37,000 persons could be required. As will be
noted, the reduction need not be accomplished in an indis
criminate manner or in these substantial numbers if sat
isfactory, alternate remedies or means for compliance
are devised. The State may employ measures, including
good-time credits and diversion of low-risk offenders and
technical parole violators to community-based programs,
that will mitigate the order’s impact. The population
reduction potentially required is nevertheless of unprece
dented sweep and extent.
   Yet so too is the continuing injury and harm resulting
from these serious constitutional violations. For years the
medical and mental health care provided by California’s
prisons has fallen short of minimum constitutional re
quirements and has failed to meet prisoners’ basic health
needs. Needless suffering and death have been the well
documented result. Over the whole course of years during
which this litigation has been pending, no other remedies
have been found to be sufficient. Efforts to remedy the
violation have been frustrated by severe overcrowding in
California’s prison system. Short term gains in the provi
sion of care have been eroded by the long-term effects of
severe and pervasive overcrowding.
   Overcrowding has overtaken the limited resources of
prison staff; imposed demands well beyond the capacity
of medical and mental health facilities; and created unsan
itary and unsafe conditions that make progress in the
provision of care difficult or impossible to achieve. The
overcrowding is the “primary cause of the violation of a
Federal right,” 18 U. S. C. §3626(a)(3)(E)(i), specifically
the severe and unlawful mistreatment of prisoners
4                         BROWN v. PLATA

                         Opinion of the Court

through grossly inadequate provision of medical and
mental health care.
   This Court now holds that the PLRA does authorize the
relief afforded in this case and that the court-mandated
population limit is necessary to remedy the violation of
prisoners’ constitutional rights. The order of the three
judge court, subject to the right of the State to seek
its modification in appropriate circumstances, must be
affirmed.
                             I

                             A

   The degree of overcrowding in California’s prisons is
exceptional. California’s prisons are designed to house a
population just under 80,000, but at the time of the three
judge court’s decision the population was almost double
that. The State’s prisons had operated at around 200% of
design capacity for at least 11 years. Prisoners are
crammed into spaces neither designed nor intended to
house inmates. As many as 200 prisoners may live in a
gymnasium, monitored by as few as two or three correc
tional officers. App. 1337–1338, 1350; see Appendix B,
infra. As many as 54 prisoners may share a single toilet.
App. 1337.
   The Corrections Independent Review Panel, a body
appointed by the Governor and composed of correctional
consultants and representatives from state agencies,
concluded that California’s prisons are “ ‘severely over
crowded, imperiling the safety of both correctional em
ployees and inmates.’ ”1 Juris. Statement App., O. T. 2009,
——————
   1 A similar conclusion was reached by the Little Hoover Commission,

a bipartisan and independent state body, which stated that
“[o]vercrowded conditions inside the prison walls are unsafe for inmates
and staff,” Solving California’s Corrections Crisis: Time is Running Out
17 (Jan. 2007), and that “California’s correctional system is in a tail
spin,” id., at i.
                      Cite as: 563 U. S. ____ (2011)                       5

                           Opinion of the Court

No. 09–416, p. 56a (hereinafter Juris. App.). In 2006,
then-Governor Schwarzenegger declared a state of emer
gency in the prisons, as “ ‘immediate action is necessary to
prevent death and harm caused by California’s severe
prison overcrowding.’ ” Id., at 61a. The consequences of
overcrowding identified by the Governor include “ ‘in
creased, substantial risk for transmission of infectious
illness’ ” and a suicide rate “ ‘approaching an average of
one per week.’ ” Ibid.
   Prisoners in California with serious mental illness do
not receive minimal, adequate care. Because of a shortage
of treatment beds, suicidal inmates may be held for pro
longed periods in telephone-booth sized cages without
toilets. See Appendix C, infra. A psychiatric expert re
ported observing an inmate who had been held in such a
cage for nearly 24 hours, standing in a pool of his own
urine, unresponsive and nearly catatonic. Prison officials
explained they had “ ‘no place to put him.’ ” App. 593.
——————
   At trial, current and former California prison officials also testified to
the degree of overcrowding. Jeanne Woodford, who recently adminis
tered California’s prison system, stated that “ ‘[o]vercrowding in the
[California Department of Corrections and Rehabilitation (CDCR)] is
extreme, its effects are pervasive and it is preventing the Department
from providing adequate mental and medical health care to prisoners.’ ”
Juris. App. 84a. Matthew Cate, the head of the California prison
system, stated that “ ‘overpopulation makes everything we do more
difficult.’ ” Ibid. And Robin Dezember, chief deputy secretary of Cor
rectional Healthcare Services, stated that “we are terribly overcrowded
in our prison system” and “overcrowding has negative effects on every
body in the prison system.” Tr. 853, 856.
   Experts from outside California offered similar assessments. Doyle
Wayne Scott, the former head of corrections in Texas, described con
ditions in California’s prisons as “appalling,” “inhumane,” and “unac
ceptable” and stated that “[i]n more than 35 years of prison work
experience, I have never seen anything like it.” App. 1337. Joseph
Lehman, the former head of correctional systems in Washington,
Maine, and Pennsylvania, concluded that “[t]here is no question that
California’s prisons are overcrowded” and that “this is an emergency
situation; it calls for drastic and immediate action.” Id., at 1312.
6                          BROWN v. PLATA

                          Opinion of the Court

Other inmates awaiting care may be held for months in
administrative segregation, where they endure harsh and
isolated conditions and receive only limited mental health
services. Wait times for mental health care range as high
as 12 months. Id., at 704. In 2006, the suicide rate
in California’s prisons was nearly 80% higher than the
national average for prison populations; and a court
appointed Special Master found that 72.1% of suicides
involved “some measure of inadequate assessment, treat
ment, or intervention, and were therefore most probably
foreseeable and/or preventable.”2 Id., at 1781.
  Prisoners suffering from physical illness also receive
severely deficient care. California’s prisons were designed
to meet the medical needs of a population at 100% of
design capacity and so have only half the clinical space
needed to treat the current population. Id., at 1024. A
correctional officer testified that, in one prison, up to 50
sick inmates may be held together in a 12- by 20-foot cage
for up to five hours awaiting treatment. Tr. 597–599. The
number of staff is inadequate, and prisoners face signifi
cant delays in access to care. A prisoner with severe
abdominal pain died after a 5-week delay in referral to a
specialist; a prisoner with “constant and extreme” chest
——————
    2 At
       the time of the three-judge court’s decision, 2006 was the most
recent year for which the Special Master had conducted a detailed
study of suicides in the California prisons. The Special Master later
issued an analysis for the year 2007. This report concluded that the
2007 suicide rate was “a continuation of the CDCR’s pattern of exceed
ing the national prison suicide rate.” Record in No. 2:90–CV–00520–
LKK–JFM (ED/ND Cal.), Doc. 3677, p. 1. The report found that the
rate of suicides involving inadequate assessment, treatment, or inter
vention had risen to 82% and concluded that “[t]hese numbers clearly
indicate no improvement in this area during the past several years, and
possibly signal a trend of ongoing deterioration.” Id., at 12. No de
tailed study has been filed since then, but in September 2010 the
Special Master filed a report stating that “the data for 2010 so far is not
showing improvement in suicide prevention.” App. 868.
                     Cite as: 563 U. S. ____ (2011)                     7

                          Opinion of the Court

pain died after an 8-hour delay in evaluation by a doctor;
and a prisoner died of testicular cancer after a “failure of
MDs to work up for cancer in a young man with 17 months
of testicular pain.”3 California Prison Health Care Receiv
ership Corp., K. Imai, Analysis of CDCR Death Reviews
2006, pp. 6–7 (Aug. 2007). Doctor Ronald Shansky, former
medical director of the Illinois state prison system, sur
veyed death reviews for California prisoners. He con
cluded that extreme departures from the standard of
care were “widespread,” Tr. 430, and that the proportion
of “possibly preventable or preventable” deaths was “ex
tremely high.” Id., at 429.4 Many more prisoners, suffer
——————
  3 Because   plaintiffs do not base their case on deficiencies in care
provided on any one occasion, this Court has no occasion to consider
whether these instances of delay—or any other particular deficiency in
medical care complained of by the plaintiffs—would violate the Consti
tution under Estelle v. Gamble, 429 U. S. 97, 104–105 (1976), if consid
ered in isolation. Plaintiffs rely on systemwide deficiencies in the
provision of medical and mental health care that, taken as a whole,
subject sick and mentally ill prisoners in California to “substantial risk
of serious harm” and cause the delivery of care in the prisons to fall
below the evolving standards of decency that mark the progress of a
maturing society. Farmer v. Brennan, 511 U. S. 825, 834 (1994).
   4 In 2007, the last year for which the three-judge court had available

statistics, an analysis of deaths in California’s prisons found 68 pre
ventable or possibly preventable deaths. California Prison Health Care
Receivership Corp., K. Imai, Analysis of Year 2007 Death Reviews 18
(Nov. 2008). This was essentially unchanged from 2006, when an
analysis found 66 preventable or possibly preventable deaths. Ibid.
These statistics mean that, during 2006 and 2007, a preventable or
possibly preventable death occurred once every five to six days.
   Both preventable and possibly preventable deaths involve major
lapses in medical care and are a serious cause for concern. In one
typical case classified as a possibly preventable death, an analysis
revealed the following lapses: “16 month delay in evaluating abnormal
liver mass; 8 month delay in receiving regular chemotherapy . . . ;
multiple providers fail to respond to jaundice and abnormal liver
function tests causing 17 month delay in diagnosis.” California Prison
Health Care Receivership Corp., K. Imai, Analysis of Year 2009 Inmate
Death Reviews—California Prison Health Care System 12 (Sept. 2010)
8                          BROWN v. PLATA

                          Opinion of the Court

ing from severe but not life-threatening conditions, experi
ence prolonged illness and unnecessary pain.
                             B
   These conditions are the subject of two federal cases.
The first to commence, Coleman v. Brown, was filed in
1990. Coleman involves the class of seriously mentally ill
persons in California prisons. Over 15 years ago, in 1995,
after a 39-day trial, the Coleman District Court found
“overwhelming evidence of the systematic failure to de
liver necessary care to mentally ill inmates” in California
prisons. Coleman v. Wilson, 912 F. Supp. 1282, 1316 (ED
Cal.). The prisons were “seriously and chronically under
staffed,” id., at 1306, and had “no effective method for
ensuring . . . the competence of their staff,” id., at 1308.
The prisons had failed to implement necessary suicide
prevention procedures, “due in large measure to the severe
understaffing.” Id., at 1315. Mentally ill inmates “lan
guished for months, or even years, without access to nec
essary care.” Id., at 1316. “They suffer from severe hallu
cinations, [and] they decompensate into catatonic states.”
Ibid. The court appointed a Special Master to oversee
development and implementation of a remedial plan of
action.
   In 2007, 12 years after his appointment, the Special
——————
(hereinafter 2009 Death Reviews).
  The three-judge court did not have access to statistics for 2008, but in
that year the number of preventable or possibly preventable deaths
held steady at 66. California Prison Health Care Receivership Corp.,
K. Imai, Analysis of Year 2008 Death Reviews 9 (Dec. 2009). In 2009,
the number of preventable or possibly preventable deaths dropped to
46. 2009 Death Reviews 11, 13. The three-judge court could not have
anticipated this development, and it would be inappropriate for this
Court to evaluate its significance for the first time on appeal. The
three-judge court should, of course, consider this and any other evi
dence of improved conditions when considering future requests by the
State for modification of its order. See infra, at 45–48.
                 Cite as: 563 U. S. ____ (2011)           9

                     Opinion of the Court

Master in Coleman filed a report stating that, after years
of slow improvement, the state of mental health care
in California’s prisons was deteriorating. App. 489. The
Special Master ascribed this change to increased over
crowding. The rise in population had led to greater
demand for care, and existing programming space and
staffing levels were inadequate to keep pace. Prisons had
retained more mental health staff, but the “growth of the
resource [had] not matched the rise in demand.” Id., at
482. At the very time the need for space was rising, the
need to house the expanding population had also caused a
“reduction of programming space now occupied by inmate
bunks.” Id., at 479. The State was “facing a four to five
year gap in the availability of sufficient beds to meet the
treatment needs of many inmates/patients.” Id., at 481.
“[I]ncreasing numbers of truly psychotic inmate/patients
are trapped in [lower levels of treatment] that cannot meet
their needs.” Ibid. The Special Master concluded that
many early “achievements have succumbed to the inexo
rably rising tide of population, leaving behind growing
frustration and despair.” Id., at 489.
                             C
   The second action, Plata v. Brown, involves the class of
state prisoners with serious medical conditions. After this
action commenced in 2001, the State conceded that defi
ciencies in prison medical care violated prisoners’ Eighth
Amendment rights. The State stipulated to a remedial
injunction. The State failed to comply with that injunc
tion, and in 2005 the court appointed a Receiver to oversee
remedial efforts. The court found that “the California
prison medical care system is broken beyond repair,”
resulting in an “unconscionable degree of suffering and
death.” App. 917. The court found: “[I]t is an uncontested
fact that, on average, an inmate in one of California’s
prisons needlessly dies every six to seven days due to
10                     BROWN v. PLATA

                      Opinion of the Court

constitutional deficiencies in the [California prisons’]
medical delivery system.” Ibid. And the court made
findings regarding specific instances of neglect, including
the following:
     “[A] San Quentin prisoner with hypertension, diabetes
     and renal failure was prescribed two different medica
     tions that actually served to exacerbate his renal fail
     ure. An optometrist noted the patient’s retinal bleed
     ing due to very high blood pressure and referred him
     for immediate evaluation, but this evaluation never
     took place. It was not until a year later that the pa
     tient’s renal failure was recognized, at which point he
     was referred to a nephrologist on an urgent basis;
     he should have been seen by the specialist within 14
     days but the consultation never happened and the pa
     tient died three months later.” Id., at 928 (citations
     omitted).
Prisons were unable to retain sufficient numbers of com
petent medical staff, id., at 937, and would “hire any
doctor who had ‘a license, a pulse and a pair of shoes,’ ” id.,
at 926. Medical facilities lacked “necessary medical equip
ment” and did “not meet basic sanitation standards.” Id.,
at 944. “Exam tables and counter tops, where prisoners
with . . . communicable diseases are treated, [were] not
routinely disinfected.” Ibid.
  In 2008, three years after the District Court’s decision,
the Receiver described continuing deficiencies in the
health care provided by California prisons:
     “Timely access is not assured. The number of medical
     personnel has been inadequate, and competence has
     not been assured. . . . Adequate housing for the dis
     abled and aged does not exist. The medical facilities,
     when they exist at all, are in an abysmal state of dis
     repair. Basic medical equipment is often not available
     or used. Medications and other treatment options are
                  Cite as: 563 U. S. ____ (2011)            11

                      Opinion of the Court

    too often not available when needed. . . . Indeed, it is
    a misnomer to call the existing chaos a ‘medical deliv
    ery system’—it is more an act of desperation than a
    system.” Record in No. 3:01–CV–01351–TEH (ND
    Cal.), Doc. 1136, p. 5.
A report by the Receiver detailed the impact of overcrowd
ing on efforts to remedy the violation. The Receiver ex
plained that “overcrowding, combined with staffing short
ages, has created a culture of cynicism, fear, and despair
which makes hiring and retaining competent clinicians
extremely difficult.” App. 1031. “[O]vercrowding, and the
resulting day to day operational chaos of the [prison sys
tem], creates regular ‘crisis’ situations which . . . take time
[and] energy . . . away from important remedial pro
grams.” Id., at 1035. Overcrowding had increased the
incidence of infectious disease, id., at 1037–1038, and had
led to rising prison violence and greater reliance by custo
dial staff on lockdowns, which “inhibit the delivery of
medical care and increase the staffing necessary for such
care.” Id., at 1037. “Every day,” the Receiver reported,
“California prison wardens and health care managers
make the difficult decision as to which of the class actions,
Coleman . . . or Plata they will fail to comply with because
of staff shortages and patient loads.” Id., at 1038.
                             D
   The Coleman and Plata plaintiffs, believing that a rem
edy for unconstitutional medical and mental health care
could not be achieved without reducing overcrowding,
moved their respective District Courts to convene a three
judge court empowered under the PLRA to order reduc
tions in the prison population. The judges in both actions
granted the request, and the cases were consolidated
before a single three-judge court. The State has not chal
lenged the validity of the consolidation in proceedings
before this Court, so its propriety is not presented by this
12                    BROWN v. PLATA

                     Opinion of the Court

appeal.
   The three-judge court heard 14 days of testimony and
issued a 184-page opinion, making extensive findings of
fact. The court ordered California to reduce its prison
population to 137.5% of the prisons’ design capacity within
two years. Assuming the State does not increase capacity
through new construction, the order requires a population
reduction of 38,000 to 46,000 persons. Because it appears
all but certain that the State cannot complete sufficient
construction to comply fully with the order, the prison
population will have to be reduced to at least some extent.
The court did not order the State to achieve this reduction
in any particular manner. Instead, the court ordered the
State to formulate a plan for compliance and submit its
plan for approval by the court.
   The State appealed to this Court pursuant to 28 U. S. C.
§1253, and the Court postponed consideration of the ques
tion of jurisdiction to the hearing on the merits. Schwar
zenegger v. Plata, 560 U. S. ___ (2010).
                              II
  As a consequence of their own actions, prisoners may be
deprived of rights that are fundamental to liberty. Yet the
law and the Constitution demand recognition of certain
other rights. Prisoners retain the essence of human dig
nity inherent in all persons. Respect for that dignity
animates the Eighth Amendment prohibition against cruel
and unusual punishment. “ ‘The basic concept underlying
the Eighth Amendment is nothing less than the dignity of
man.’ ” Atkins v. Virginia, 536 U. S. 304, 311 (2002) (quot
ing Trop v. Dulles, 356 U. S. 86, 100 (1958) (plurality
opinion)).
  To incarcerate, society takes from prisoners the means
to provide for their own needs. Prisoners are dependent
on the State for food, clothing, and necessary medical care.
A prison’s failure to provide sustenance for inmates “may
                 Cite as: 563 U. S. ____ (2011)           13

                     Opinion of the Court

actually produce physical ‘torture or a lingering death.’ ”
Estelle v. Gamble, 429 U. S. 97, 103 (1976) (quoting In re
Kemmler, 136 U. S. 436, 447 (1890)); see generally A.
Elsner, Gates of Injustice: The Crisis in America’s Prisons
(2004). Just as a prisoner may starve if not fed, he or she
may suffer or die if not provided adequate medical care. A
prison that deprives prisoners of basic sustenance, includ
ing adequate medical care, is incompatible with the con
cept of human dignity and has no place in civilized society.
   If government fails to fulfill this obligation, the courts
have a responsibility to remedy the resulting Eighth
Amendment violation. See Hutto v. Finney, 437 U. S. 678,
687, n. 9 (1978). Courts must be sensitive to the State’s
interest in punishment, deterrence, and rehabilitation, as
well as the need for deference to experienced and expert
prison administrators faced with the difficult and danger
ous task of housing large numbers of convicted criminals.
See Bell v. Wolfish, 441 U. S. 520, 547–548 (1979). Courts
nevertheless must not shrink from their obligation to “en
force the constitutional rights of all ‘persons,’ including
prisoners.” Cruz v. Beto, 405 U. S. 319, 321 (1972) (per
curiam). Courts may not allow constitutional violations to
continue simply because a remedy would involve intrusion
into the realm of prison administration.
   Courts faced with the sensitive task of remedying un
constitutional prison conditions must consider a range of
available options, including appointment of special mas
ters or receivers and the possibility of consent decrees.
When necessary to ensure compliance with a constitu
tional mandate, courts may enter orders placing limits on
a prison’s population. By its terms, the PLRA restricts the
circumstances in which a court may enter an order “that
has the purpose or effect of reducing or limiting the prison
population.” 18 U. S. C. §3626(g)(4). The order in this
case does not necessarily require the State to release any
prisoners. The State may comply by raising the design
14                    BROWN v. PLATA

                     Opinion of the Court

capacity of its prisons or by transferring prisoners to
county facilities or facilities in other States. Because the
order limits the prison population as a percentage of de
sign capacity, it nonetheless has the “effect of reducing or
limiting the prison population.” Ibid.
   Under the PLRA, only a three-judge court may enter an
order limiting a prison population. §3626(a)(3)(B). Before
a three-judge court may be convened, a district court first
must have entered an order for less intrusive relief that
failed to remedy the constitutional violation and must
have given the defendant a reasonable time to comply
with its prior orders. §3626(a)(3)(A). The party request
ing a three-judge court must then submit “materials suffi
cient to demonstrate that [these requirements] have been
met.” §3626(a)(3)(C). If the district court concludes that
the materials are, in fact, sufficient, a three-judge court
may be convened. Ibid.; see also 28 U. S. C. §2284(b)(1)
(stating that a three-judge court may not be convened if
the district court “determines that three judges are not
required”); 17A C. Wright, A. Miller, E. Cooper, & V.
Amar, Federal Practice and Procedure §4235 (3d ed. 2007).
   The three-judge court must then find by clear and con
vincing evidence that “crowding is the primary cause of
the violation of a Federal right” and that “no other relief
will remedy the violation of the Federal right.” 18 U. S. C.
§3626(a)(3)(E). As with any award of prospective relief
under the PLRA, the relief “shall extend no further than
necessary to correct the violation of the Federal right of
a particular plaintiff or plaintiffs.” §3626(a)(1)(A). The
three-judge court must therefore find that the relief is
“narrowly drawn, extends no further than necessary . . . ,
and is the least intrusive means necessary to correct the
violation of the Federal right.” Ibid. In making this de
termination, the three-judge court must give “substantial
weight to any adverse impact on public safety or the op
eration of a criminal justice system caused by the relief.”
                 Cite as: 563 U. S. ____ (2011)           15

                     Opinion of the Court

Ibid. Applying these standards, the three-judge court
found a population limit appropriate, necessary, and
authorized in this case.
   This Court’s review of the three-judge court’s legal
determinations is de novo, but factual findings are re
viewed for clear error. See Anderson v. Bessemer City, 470
U. S. 564, 573–574 (1985). Deference to trial court fact
finding reflects an understanding that “[t]he trial judge’s
major role is the determination of fact, and with experi
ence in fulfilling that role comes expertise.” Id., at 574.
The three-judge court oversaw two weeks of trial and
heard at considerable length from California prison offi
cials, as well as experts in the field of correctional admini
stration. The judges had the opportunity to ask relevant
questions of those witnesses. Two of the judges had over
seen the ongoing remedial efforts of the Receiver and
Special Master. The three-judge court was well situated
to make the difficult factual judgments necessary to fash
ion a remedy for this complex and intractable constitu
tional violation. The three-judge court’s findings of fact
may be reversed only if this Court is left with a “ ‘definite
and firm conviction that a mistake has been committed.’ ”
Id., at 573 (quoting United States v. United States Gypsum
Co., 333 U. S. 364, 395 (1948)).
                             A
  The State contends that it was error to convene the
three-judge court without affording it more time to comply
with the prior orders in Coleman and Plata.
                              1
   The parties dispute this Court’s jurisdiction to review
the determinations of the Coleman and Plata District
Courts that a three-judge court should be convened.
Plaintiffs claim the State was required to raise this issue
first in the Court of Appeals by appealing the orders of the
16                    BROWN v. PLATA

                     Opinion of the Court

District Courts. When exercising jurisdiction under 28
U. S. C. §1253, however, this Court “has not hesitated to
exercise jurisdiction ‘to determine the authority of the
court below,’ ” including whether the three-judge court was
properly constituted. Gonzalez v. Automatic Employees
Credit Union, 419 U. S. 90, 95, n. 12 (1974) (quoting Bailey
v. Patterson, 369 U. S. 31, 34 (1962) (per curiam)); see also
Gully v. Interstate Natural Gas Co., 292 U. S. 16, 18 (1934)
(per curiam) (“The case is analogous to those in which this
Court, finding that the court below has acted without
jurisdiction, exercises its appellate jurisdiction to correct
the improper action”). The merits of the decision to con
vene the three-judge court, therefore, are properly before
this Court.
                               2
   Before a three-judge court may be convened to consider
whether to enter a population limit, the PLRA requires
that the court have “previously entered an order for less
intrusive relief that has failed to remedy the deprivation
of the Federal right sought to be remedied.” 18 U. S. C.
§3626(a)(3)(A)(i). This provision refers to “an order.” It
is satisfied if the court has entered one order, and this sin
gle order has “failed to remedy” the constitutional viola
tion. The defendant must also have had “a reasonable
amount of time to comply with the previous court orders.”
§3626(a)(3)(A)(ii). This provision refers to the court’s
“orders.” It requires that the defendant have been given a
reasonable time to comply with all of the court’s orders.
Together, these requirements ensure that the “ ‘last resort
remedy’ ” of a population limit is not imposed “ ‘as a first
step.’ ” Inmates of Occoquan v. Barry, 844 F. 2d 828, 843
(CADC 1988).
   The first of these conditions, the previous order re
quirement of §3626(a)(3)(A)(i), was satisfied in Coleman
by appointment of a Special Master in 1995, and it was
                 Cite as: 563 U. S. ____ (2011)         17

                     Opinion of the Court

satisfied in Plata by approval of a consent decree and
stipulated injunction in 2002. Both orders were intended
to remedy the constitutional violations. Both were given
ample time to succeed. When the three-judge court was
convened, 12 years had passed since the appointment of
the Coleman Special Master, and 5 years had passed since
the approval of the Plata consent decree. The State does
not claim that either order achieved a remedy. Although
the PLRA entitles a State to terminate remedial orders
such as these after two years unless the district court
finds that the relief “remains necessary to correct a
current and ongoing violation of the Federal right,”
§3626(b)(3), California has not attempted to obtain relief
on this basis.
   The State claims instead that the second condition, the
reasonable time requirement of §3626(a)(3)(A)(ii), was not
met because other, later remedial efforts should have been
given more time to succeed. In 2006, the Coleman District
Judge approved a revised plan of action calling for con
struction of new facilities, hiring of new staff, and im
plementation of new procedures. That same year, the
Plata District Judge selected and appointed a Receiver to
oversee the State’s ongoing remedial efforts. When the
three-judge court was convened, the Receiver had filed a
preliminary plan of action calling for new construction,
hiring of additional staff, and other procedural reforms.
   Although both the revised plan of action in Coleman and
the appointment of the Receiver in Plata were new devel
opments in the courts’ remedial efforts, the basic plan to
solve the crisis through construction, hiring, and proce
dural reforms remained unchanged. These efforts had
been ongoing for years; the failed consent decree in Plata
had called for implementation of new procedures and
hiring of additional staff; and the Coleman Special Master
had issued over 70 orders directed at achieving a remedy
through construction, hiring, and procedural reforms. The
18                     BROWN v. PLATA

                      Opinion of the Court

Coleman Special Master and Plata Receiver were unable
to provide assurance that further, substantially similar
efforts would yield success absent a population reduction.
Instead, the Coleman Special Master explained that
“many of the clinical advances . . . painfully accomplished
over the past decade are slip-sliding away” as a result of
overcrowding. App. 481–482. And the Plata Receiver
indicated that, absent a reduction in overcrowding, a
successful remedial effort could “all but bankrupt” the
State of California. App. 1053.
  Having engaged in remedial efforts for 5 years in Plata
and 12 in Coleman, the District Courts were not required
to wait to see whether their more recent efforts would
yield equal disappointment. When a court attempts to
remedy an entrenched constitutional violation through
reform of a complex institution, such as this statewide
prison system, it may be necessary in the ordinary course
to issue multiple orders directing and adjusting ongoing
remedial efforts. Each new order must be given a reason
able time to succeed, but reasonableness must be assessed
in light of the entire history of the court’s remedial efforts.
A contrary reading of the reasonable time requirement
would in effect require district courts to impose a morato
rium on new remedial orders before issuing a population
limit. This unnecessary period of inaction would delay an
eventual remedy and would prolong the courts’ involve
ment, serving neither the State nor the prisoners. Con
gress did not require this unreasonable result when it
used the term “reasonable.”
  The Coleman and Plata courts had a solid basis to doubt
that additional efforts to build new facilities and hire new
staff would achieve a remedy. Indeed, although 5 years
have now passed since the appointment of the Plata
Receiver and approval of the revised plan of action in
Coleman, there is no indication that the constitutional
violations have been cured. A report filed by the Coleman
                 Cite as: 563 U. S. ____ (2011)           19

                     Opinion of the Court

Special Master in July 2009 describes ongoing violations,
including an “absence of timely access to appropriate
levels of care at every point in the system.” App. 807. A
report filed by the Plata Receiver in October 2010 likewise
describes ongoing deficiencies in the provision of medical
care and concludes that there are simply “too many pris
oners for the healthcare infrastructure.” Id., at 1655. The
Coleman and Plata courts acted reasonably when they
convened a three-judge court without further delay.
                             B
   Once a three-judge court has been convened, the court
must find additional requirements satisfied before it may
impose a population limit. The first of these requirements
is that “crowding is the primary cause of the violation of a
Federal right.” 18 U. S. C. §3626(a)(3)(E)(i).
                              1
   The three-judge court found the primary cause require
ment satisfied by the evidence at trial. The court found
that overcrowding strains inadequate medical and mental
health facilities; overburdens limited clinical and custodial
staff; and creates violent, unsanitary, and chaotic condi
tions that contribute to the constitutional violations and
frustrate efforts to fashion a remedy. The three-judge
court also found that “until the problem of overcrowding is
overcome it will be impossible to provide constitutionally
compliant care to California’s prison population.” Juris.
App. 141a.
   The parties dispute the standard of review applicable to
this determination. With respect to the three-judge court’s
factual findings, this Court’s review is necessarily deferen
tial. It is not this Court’s place to “duplicate the role” of
the trial court. Anderson, 470 U. S., at 573. The ultimate
issue of primary cause presents a mixed question of law
and fact; but there, too, “the mix weighs heavily on the
20                        BROWN v. PLATA

                         Opinion of the Court

‘fact’ side.” Lilly v. Virginia, 527 U. S. 116, 148 (1999)
(Rehnquist, C. J., concurring in judgment). Because the
“district court is ‘better positioned’ . . . to decide the issue,”
our review of the three-judge court’s primary cause deter
mination is deferential. Salve Regina College v. Russell,
499 U. S. 225, 233 (1991).
   The record documents the severe impact of burgeoning
demand on the provision of care. At the time of trial,
vacancy rates for medical and mental health staff ranged
as high as 20% for surgeons, 25% for physicians, 39% for
nurse practitioners, and 54.1% for psychiatrists. Juris.
App. 105a, 108a. These percentages are based on the
number of positions budgeted by the State. Dr. Ronald
Shansky, former medical director of the Illinois prison
system, concluded that these numbers understate the se
verity of the crisis because the State has not budgeted
sufficient staff to meet demand.5              According to Dr.
Shansky, “even if the prisons were able to fill all of their
vacant health care positions, which they have not been
able to do to date, . . . the prisons would still be unable to
handle the level of need given the current overcrowding.”
Record in No. 2:90–CV–00520–LKK–JFM (ED Cal.), Doc.
3231–13, p. 16 (hereinafter Doc. 3231–13). Dr. Craig
Haney, a professor of psychology, reported that mental
health staff are “managing far larger caseloads than is
appropriate or effective.” App. 596. A prison psychiatrist
told Dr. Haney that “ ‘we are doing about 50% of what we
should be doing.’ ” Ibid. In the context of physical care Dr.
Shansky agreed that “demand for care, particularly for the
high priority cases, continues to overwhelm the resources
——————
  5 Dr. Craig Haney likewise testified that the State had “significantly

underestimated the staffing needed to implement critical portions of the
Coleman Program Guide requirements,” that “key tasks were omitted
when determining staffing workloads,” and that estimates were based
on “key assumptions” that caused the State to underestimate demand
for mental health care. App. 596–597.
                    Cite as: 563 U. S. ____ (2011)                  21

                         Opinion of the Court

available.” Id., at 1408.
    Even on the assumption that vacant positions could be
filled, the evidence suggested there would be insufficient
space for the necessary additional staff to perform their
jobs. The Plata Receiver, in his report on overcrowding,
concluded that even the “newest and most modern pris
ons” had been “designed with clinic space which is only
one-half that necessary for the real-life capacity of the
prisons.” App. 1023 (emphasis deleted). Dr. Haney re
ported that “[e]ach one of the facilities I toured was short
of significant amounts of space needed to perform other
wise critical tasks and responsibilities.” Id., at 597–598.
In one facility, staff cared for 7,525 prisoners in space
designed for one-third as many. Juris. App. 93a. Staff
operate out of converted storage rooms, closets, bath
rooms, shower rooms, and visiting centers. These make
shift facilities impede the effective delivery of care and
place the safety of medical professionals in jeopardy,
compounding the difficulty of hiring additional staff.
    This shortfall of resources relative to demand contrib
utes to significant delays in treatment. Mentally ill pris
oners are housed in administrative segregation while
awaiting transfer to scarce mental health treatment beds
for appropriate care. One correctional officer indicated
that he had kept mentally ill prisoners in segregation for
“ ‘6 months or more.’ ” App. 594. Other prisoners awaiting
care are held in tiny, phone-booth sized cages. The record
documents instances of prisoners committing suicide while
awaiting treatment.6
    Delays are no less severe in the context of physical care.
——————
  6 For instance, Dr. Pablo Stewart reported that one prisoner was

referred to a crisis bed but, “[a]fter learning that the restraint room
was not available and that there were no crisis beds open, staff moved
[the prisoner] back to his administrative segregation cell without any
prescribed observation.” App. 736. The prisoner “hanged himself that
night in his cell.” Ibid.; see also Juris. App. 99a.
22                         BROWN v. PLATA

                          Opinion of the Court

Prisons have backlogs of up to 700 prisoners waiting to see
a doctor. Doc. 3231–13, at 18. A review of referrals for
urgent specialty care at one prison revealed that only 105
of 316 pending referrals had a scheduled appointment,
and only 2 had an appointment scheduled to occur within
14 days. Id., at 22–23. Urgent specialty referrals at one
prison had been pending for six months to a year. Id.,
at 27.
  Crowding also creates unsafe and unsanitary living
conditions that hamper effective delivery of medical and
mental health care. A medical expert described living
quarters in converted gymnasiums or dayrooms, where
large numbers of prisoners may share just a few toilets
and showers, as “ ‘breeding grounds for disease.’ ”7 Juris.
App. 102a. Cramped conditions promote unrest and vio
lence, making it difficult for prison officials to monitor and
control the prison population. On any given day, prisoners
in the general prison population may become ill, thus
entering the plaintiff class; and overcrowding may prevent
immediate medical attention necessary to avoid suffering,
death, or spread of disease. After one prisoner was as
saulted in a crowded gymnasium, prison staff did not even
learn of the injury until the prisoner had been dead for
several hours. Tr. 382. Living in crowded, unsafe, and
unsanitary conditions can cause prisoners with latent
mental illnesses to worsen and develop overt symptoms.
Crowding may also impede efforts to improve delivery of

——————
  7 Correctional officials at trial described several outbreaks of disease.

One officer testified that antibiotic-resistant staph infections spread
widely among the prison population and described prisoners “bleeding,
oozing with pus that is soaking through their clothes when they come
in to get the wound covered and treated.” Tr. 601, 604–605. Another
witness testified that inmates with influenza were sent back from the
infirmary due to a lack of beds and that the disease quickly spread to
“more than half ” the 340 prisoners in the housing unit, with the result
that the unit was placed on lockdown for a week. Id., at 720–721.
                 Cite as: 563 U. S. ____ (2011)           23

                     Opinion of the Court

care. Two prisoners committed suicide by hanging after
being placed in cells that had been identified as requiring
a simple fix to remove attachment points that could sup
port a noose. The repair was not made because doing so
would involve removing prisoners from the cells, and there
was no place to put them. Id., at 769–777. More gen
erally, Jeanne Woodford, the former acting secretary of
California’s prisons, testified that there “ ‘are simply too
many issues that arise from such a large number of pris
oners,’ ” and that, as a result, “ ‘management spends virtu
ally all of its time fighting fires instead of engaging in
thoughtful decision-making and planning’ ” of the sort
needed to fashion an effective remedy for these constitu
tional violations. Juris. App. 82a.
    Increased violence also requires increased reliance on
lockdowns to keep order, and lockdowns further impede
the effective delivery of care. In 2006, prison officials
instituted 449 lockdowns. Id., at 116a. The average lock
down lasted 12 days, and 20 lockdowns lasted 60 days or
longer. Ibid. During lockdowns, staff must either escort
prisoners to medical facilities or bring medical staff to the
prisoners. Either procedure puts additional strain on
already overburdened medical and custodial staff. Some
programming for the mentally ill even may be canceled
altogether during lockdowns, and staff may be unable to
supervise the delivery of psychotropic medications.
    The effects of overcrowding are particularly acute in
the prisons’ reception centers, intake areas that process
140,000 new or returning prisoners every year. Id., at
85a. Crowding in these areas runs as high as 300% of
design capacity. Id., at 86a. Living conditions are
“ ‘toxic,’ ” and a lack of treatment space impedes efforts to
identify inmate medical or mental health needs and pro
vide even rudimentary care. Id., at 92a. The former
warden of San Quentin reported that doctors in that
prison’s reception center “ ‘were unable to keep up with
24                    BROWN v. PLATA

                     Opinion of the Court

physicals or provid[e] any kind of chronic care follow-up.’ ”
Id., at 90a. Inmates spend long periods of time in these
areas awaiting transfer to the general population. Some
prisoners are held in the reception centers for their entire
period of incarceration.
    Numerous experts testified that crowding is the primary
cause of the constitutional violations. The former warden
of San Quentin and former acting secretary of the Califor
nia prisons concluded that crowding “makes it ‘virtually
impossible for the organization to develop, much less
implement, a plan to provide prisoners with adequate
care.’ ” Id., at 83a. The former executive director of the
Texas Department of Criminal Justice testified that
“ ‘[e]verything revolves around overcrowding” and that
“ ‘overcrowding is the primary cause of the medical and
mental health care violations.’ ” Id., at 127a. The former
head of corrections in Pennsylvania, Washington, and
Maine testified that overcrowding is “ ‘overwhelming the
system both in terms of sheer numbers, in terms of the
space available, in terms of providing healthcare.’ ” Ibid.
And the current secretary of the Pennsylvania Depart
ment of Corrections testified that “ ‘‘the biggest inhibiting
factor right now in California being able to deliver appro
priate mental health and medical care is the severe over
crowding.’ ” Id., at 82a.
                             2
   The State attempts to undermine the substantial evi
dence presented at trial, and the three-judge court’s find
ings of fact, by complaining that the three-judge court did
not allow it to present evidence of current prison condi
tions. This suggestion lacks a factual basis.
   The three-judge court properly admitted evidence of
current conditions as relevant to the issues before it. The
three-judge court allowed discovery until a few months
before trial; expert witnesses based their conclusions on
                   Cite as: 563 U. S. ____ (2011)             25

                       Opinion of the Court

recent observations of prison conditions; the court ad
mitted recent reports on prison conditions by the Plata
Receiver and Coleman Special Master; and both parties
presented testimony related to current conditions, includ
ing understaffing, inadequate facilities, and unsanitary
and unsafe living conditions. See supra, at 4–8, 19–24.
Dr. Craig Haney, for example, based his expert report on
tours of eight California prisons. App. 539. These tours
occurred as late as August 2008, two weeks before Dr.
Haney submitted his report and less than four months
before the first day of trial. Id., at 585; see also id., at 563,
565, 580 (July tours). Other experts submitted reports
based on similar observations. See, e.g., Doc. 3231–13,
at 6 (Dr. Shansky); App. 646 (Dr. Stewart); id., at 1245
(Austin); id., at 1312 (Lehman).
   The three-judge court’s opinion cited and relied on this
evidence of current conditions. The court relied exten
sively on the expert witness reports. See generally Juris.
App. 85a–143a. The court cited the most current data
available on suicides and preventable deaths in the Cali
fornia prisons. Id., at 123a, 125a. The court relied on
statistics on staff vacancies that dated to three months
before trial, id., at 105a, 108a, and statistics on shortages
of treatment beds for the same period, id., at 97a. These
are just examples of the extensive evidence of current
conditions that informed every aspect of the judgment of
the three-judge court. The three-judge court did not abuse
its discretion when it also cited findings made in earlier
decisions of the Plata and Coleman District Courts. Those
findings remained relevant to establish the nature of these
longstanding, continuing constitutional violations.
   It is true that the three-judge court established a cutoff
date for discovery a few months before trial. The order
stated that site inspections of prisons would be allowed
until that date, and that evidence of “changed prison
conditions” after that date would not be admitted. App.
26                     BROWN v. PLATA

                      Opinion of the Court

1190. The court also excluded evidence not pertinent to
the issue whether a population limit is appropriate under
the PLRA, including evidence relevant solely to the exis
tence of an ongoing constitutional violation. The court
reasoned that its decision was limited to the issue of rem
edy and that the merits of the constitutional violation had
already been determined. The three-judge court made
clear that all such evidence would be considered “[t]o the
extent that it illuminates questions that are properly
before the court.” App. 2339.
   Both rulings were within the sound discretion of the
three-judge court. Orderly trial management may require
discovery deadlines and a clean distinction between litiga
tion of the merits and the remedy. The State in fact
represented to the three-judge court that it would be “ap
propriate” to cut off discovery before trial because “like
plaintiffs, we, too, are really gearing up and going into a
pretrial mode.” Id., at 1683. And if the State truly be
lieved there was no longer a violation, it could have argued
to the Coleman and Plata District Courts that a three
judge court should not be convened because the District
Courts’ prior orders had not “failed to remedy the dep
rivation” of prisoners’ constitutional rights. 18 U. S. C.
§3626(a)(3)(A)(i); see also supra, at 16–17. Once the three
judge court was convened, that court was not required to
reconsider the merits. Its role was solely to consider the
propriety and necessity of a population limit.
   The State does not point to any significant evidence that
it was unable to present and that would have changed the
outcome of the proceedings. To the contrary, the record
and opinion make clear that the decision of the three
judge court was based on current evidence pertaining to
ongoing constitutional violations.
                              3
     The three-judge court acknowledged that the violations
                     Cite as: 563 U. S. ____ (2011)                  27

                         Opinion of the Court

were caused by factors in addition to overcrowding and
that reducing crowding in the prisons would not entirely
cure the violations. This is consistent with the reports
of the Coleman Special Master and Plata Receiver, both
of whom concluded that even a significant reduction in the
prison population would not remedy the violations absent
continued efforts to train staff, improve facilities, and
reform procedures. App. 487, 1054.8 The three-judge
court nevertheless found that overcrowding was the pri
mary cause in the sense of being the foremost cause of the
violation.
   This understanding of the primary cause requirement is
consistent with the text of the PLRA. The State in fact
concedes that it proposed this very definition of primary
cause to the three-judge court. “Primary” is defined as
“[f]irst or highest in rank, quality, or importance; princi
pal.” American Heritage Dictionary 1393 (4th ed. 2000);
see also Webster’s Third New International Dictionary
1800 (2002) (defining “primary” as “first in rank or impor
tance”); 12 Oxford English Dictionary 472 (2d ed. 1989)
(defining “primary” as “[o]f the first or highest rank or
importance; that claims the first consideration; principal,
chief ”). Overcrowding need only be the foremost, chief, or
principal cause of the violation. If Congress had intended
——————
  8 The Plata Receiver concluded that those who believed a population

reduction would be a panacea were “simply wrong.” App. 1054–1055.
The Receiver nevertheless made clear that “the time this process will
take, and the cost and the scope of intrusion by the Federal Court
cannot help but increase, and increase in a very significant manner, if
the scope and characteristics of [California prison] overcrowding
continue.” Id., at 1053. The Coleman Special Master likewise found
that a large release of prisoners, without other relief, would leave the
violation “largely unmitigated” even though deficiencies in care “are
unquestionably exacerbated by overcrowding” and “defendants’ ability
to provide required mental health services would be enhanced consid
erably by a reduction in the overall census” of the prisons. App. 486–
487.
28                    BROWN v. PLATA

                      Opinion of the Court

to require that crowding be the only cause, it would have
said so, assuming in its judgment that definition would be
consistent with constitutional limitations.
   As this case illustrates, constitutional violations in
conditions of confinement are rarely susceptible of simple
or straightforward solutions. In addition to overcrowding
the failure of California’s prisons to provide adequate
medical and mental health care may be ascribed to chronic
and worsening budget shortfalls, a lack of political will in
favor of reform, inadequate facilities, and systemic admin
istrative failures. The Plata District Judge, in his order
appointing the Receiver, compared the problem to “ ‘a
spider web, in which the tension of the various strands is
determined by the relationship among all the parts of the
web, so that if one pulls on a single strand, the tension of
the entire web is redistributed in a new and complex
pattern.’ ” App. 966–967 (quoting Fletcher, The Discre
tionary Constitution: Institutional Remedies and Judicial
Legitimacy, 91 Yale L. J. 635, 645 (1982)); see also Hutto,
437 U. S., at 688 (noting “the interdependence of the con
ditions producing the violation,” including overcrowd
ing). Only a multifaceted approach aimed at many causes,
including overcrowding, will yield a solution.
   The PLRA should not be interpreted to place undue
restrictions on the authority of federal courts to fashion
practical remedies when confronted with complex and
intractable constitutional violations. Congress limited the
availability of limits on prison populations, but it did not
forbid these measures altogether. See 18 U. S. C. §3626.
The House Report accompanying the PLRA explained:
       “While prison caps must be the remedy of last re
     sort, a court still retains the power to order this
     remedy despite its intrusive nature and harmful con
     sequences to the public if, but only if, it is truly
     necessary to prevent an actual violation of a prisoner’s
                  Cite as: 563 U. S. ____ (2011)             29

                      Opinion of the Court

    federal rights.” H. R. Rep. No. 104–21, p. 25 (1995).
Courts should presume that Congress was sensitive to the
real-world problems faced by those who would remedy
constitutional violations in the prisons and that Congress
did not leave prisoners without a remedy for violations of
their constitutional rights. A reading of the PLRA that
would render population limits unavailable in practice
would raise serious constitutional concerns. See, e.g.,
Bowen v. Michigan Academy of Family Physicians, 476
U. S. 667, 681, n. 12 (1986). A finding that overcrowding
is the “primary cause” of a violation is therefore permissi
ble, despite the fact that additional steps will be required
to remedy the violation.
                               C
  The three-judge court was also required to find by clear
and convincing evidence that “no other relief will remedy
the violation of the Federal right.” §3626(a)(3)(E)(ii).
  The State argues that the violation could have been
remedied through a combination of new construction,
transfers of prisoners out of State, hiring of medical per
sonnel, and continued efforts by the Plata Receiver and
Coleman Special Master. The order in fact permits the
State to comply with the population limit by transferring
prisoners to county facilities or facilities in other States, or
by constructing new facilities to raise the prisons’ design
capacity. And the three-judge court’s order does not bar
the State from undertaking any other remedial efforts. If
the State does find an adequate remedy other than a
population limit, it may seek modification or termination
of the three-judge court’s order on that basis. The evi
dence at trial, however, supports the three-judge court’s
conclusion that an order limited to other remedies would
not provide effective relief.
  The State’s argument that out-of-state transfers provide
a less restrictive alternative to a population limit must fail
30                        BROWN v. PLATA

                         Opinion of the Court

because requiring out-of-state transfers itself qualifies as
a population limit under the PLRA.9 Such an order “has
the purpose or effect of reducing or limiting the prison
population, or . . . directs the release from or nonadmission
of prisoners to a prison.” §3626(g)(4). The same is true of
transfers to county facilities. Transfers provide a means
to reduce the prison population in compliance with the
three-judge court’s order. They are not a less restrictive
alternative to that order.
   Even if out-of-state transfers could be regarded as a less
restrictive alternative, the three-judge court found no
evidence of plans for transfers in numbers sufficient to
relieve overcrowding. The State complains that the Cole
man District Court slowed the rate of transfer by requir
ing inspections to assure that the receiving institutions
were in compliance with the Eighth Amendment, but the
State has made no effort to show that it has the resources
and the capacity to transfer significantly larger numbers
of prisoners absent that condition.
   Construction of new facilities, in theory, could alleviate
overcrowding, but the three-judge court found no realistic
possibility that California would be able to build itself out
of this crisis. At the time of the court’s decision the State
had plans to build new medical and housing facilities, but
funding for some plans had not been secured and funding
for other plans had been delayed by the legislature for
years. Particularly in light of California’s ongoing fiscal
crisis, the three-judge court deemed “chimerical” any
“remedy that requires significant additional spending by
the state.” Juris. App. 151a. Events subsequent to the
——————
  9 A program of voluntary transfers by the State would, of course, be

less restrictive than an order mandating a reduction in the prison
population. In light of the State’s longstanding failure to remedy these
serious constitutional violations, the three-judge court was under no
obligation to consider voluntary population-reduction measures by the
State as a workable alternative to injunctive relief.
                 Cite as: 563 U. S. ____ (2011)          31

                     Opinion of the Court

three-judge court’s decision have confirmed this conclu
sion. In October 2010, the State notified the Coleman
District Court that a substantial component of its con
struction plans had been delayed indefinitely by the legis
lature. And even if planned construction were to be
completed, the Plata Receiver found that many so-called
“expansion” plans called for cramming more prisoners into
existing prisons without expanding administrative and
support facilities. Juris. App. 151a–152a. The former
acting secretary of the California prisons explained that
these plans would “ ‘compound the burdens imposed on
prison administrators and line staff’’ ” by adding to the
already overwhelming prison population, creating new
barriers to achievement of a remedy. Id., at 152a.
  The three-judge court also rejected additional hiring as
a realistic means to achieve a remedy. The State for years
had been unable to fill positions necessary for the ade
quate provision of medical and mental health care, and
the three-judge court found no reason to expect a change.
Although the State points to limited gains in staffing
between 2007 and 2008, the record shows that the prison
system remained chronically understaffed through trial in
2008. See supra, at 20. The three-judge court found that
violence and other negative conditions caused by crowding
made it difficult to hire and retain needed staff. The court
also concluded that there would be insufficient space for
additional staff to work even if adequate personnel could
somehow be retained. Additional staff cannot help to
remedy the violation if they have no space in which to see
and treat patients.
  The three-judge court also did not err, much less commit
clear error, when it concluded that, absent a population
reduction, continued efforts by the Receiver and Special
Master would not achieve a remedy. Both the Receiver
and the Special Master filed reports stating that over
crowding posed a significant barrier to their efforts. The
32                    BROWN v. PLATA

                     Opinion of the Court

Plata Receiver stated that he was determined to achieve
a remedy even without a population reduction, but he
warned that such an effort would “all but bankrupt” the
State. App. 1053. The Coleman Special Master noted
even more serious concerns, stating that previous reme
dial efforts had “succumbed to the inexorably rising tide of
population.” App. 489. Both reports are persuasive evi
dence that, absent a reduction in overcrowding, any rem
edy might prove unattainable and would at the very least
require vast expenditures of resources by the State. Noth
ing in the long history of the Coleman and Plata actions
demonstrates any real possibility that the necessary re
sources would be made available.
   The State claims that, even if each of these measures
were unlikely to remedy the violation, they would succeed
in doing so if combined together. Aside from asserting this
proposition, the State offers no reason to believe it is so.
Attempts to remedy the violations in Plata have been
ongoing for 9 years. In Coleman, remedial efforts have
been ongoing for 16. At one time, it may have been possi
ble to hope that these violations would be cured without a
reduction in overcrowding. A long history of failed reme
dial orders, together with substantial evidence of over
crowding’s deleterious effects on the provision of care,
compels a different conclusion today.
   The common thread connecting the State’s proposed
remedial efforts is that they would require the State to
expend large amounts of money absent a reduction in
overcrowding. The Court cannot ignore the political and
fiscal reality behind this case. California’s Legislature has
not been willing or able to allocate the resources necessary
to meet this crisis absent a reduction in overcrowding.
There is no reason to believe it will begin to do so now,
when the State of California is facing an unprecedented
budgetary shortfall. As noted above, the legislature re
cently failed to allocate funds for planned new construc
                 Cite as: 563 U. S. ____ (2011)           33

                     Opinion of the Court

tion. Supra, at 30–31. Without a reduction in overcrowd
ing, there will be no efficacious remedy for the unconsti
tutional care of the sick and mentally ill in California’s
prisons.
                             D
  The PLRA states that no prospective relief shall issue
with respect to prison conditions unless it is narrowly
drawn, extends no further than necessary to correct the
violation of a federal right, and is the least intrusive
means necessary to correct the violation. 18 U. S. C.
§3626(a). When determining whether these requirements
are met, courts must “give substantial weight to any ad
verse impact on public safety or the operation of a criminal
justice system.” Ibid.
                               1
   The three-judge court acknowledged that its order “is
likely to affect inmates without medical conditions or
serious mental illness.” Juris. App. 172a. This is because
reducing California’s prison population will require reduc
ing the number of prisoners outside the class through
steps such as parole reform, sentencing reform, use of
good-time credits, or other means to be determined by the
State. Reducing overcrowding will also have positive
effects beyond facilitating timely and adequate access to
medical care, including reducing the incidence of prison
violence and ameliorating unsafe living conditions. Ac
cording to the State, these collateral consequences are
evidence that the order sweeps more broadly than
necessary.
   The population limit imposed by the three-judge court
does not fail narrow tailoring simply because it will have
positive effects beyond the plaintiff class. Narrow tailor
ing requires a “ ‘ “fit” between the [remedy’s] ends and the
means chosen to accomplish those ends.’ ” Board of Trus
34                    BROWN v. PLATA

                     Opinion of the Court

tees of State Univ. of N. Y. v. Fox, 492 U. S. 469, 480
(1989). The scope of the remedy must be proportional
to the scope of the violation, and the order must extend
no further than necessary to remedy the violation. This
Court has rejected remedial orders that unnecessarily
reach out to improve prison conditions other than those
that violate the Constitution. Lewis v. Casey, 518 U. S.
343, 357 (1996). But the precedents do not suggest that a
narrow and otherwise proper remedy for a constitutional
violation is invalid simply because it will have collateral
effects.
  Nor does anything in the text of the PLRA require that
result. The PLRA states that a remedy shall extend no
further than necessary to remedy the violation of the
rights of a “particular plaintiff or plaintiffs.” 18 U. S. C.
§3626(a)(1)(A). This means only that the scope of the
order must be determined with reference to the consti
tutional violations established by the specific plaintiffs
before the court.
  This case is unlike cases where courts have impermis
sibly reached out to control the treatment of persons or
institutions beyond the scope of the violation. See Dayton
Bd. of Ed. v. Brinkman, 433 U. S. 406, 420 (1977). Even
prisoners with no present physical or mental illness may
become afflicted, and all prisoners in California are at risk
so long as the State continues to provide inadequate care.
Prisoners in the general population will become sick, and
will become members of the plaintiff classes, with rou-
tine frequency; and overcrowding may prevent the timely
diagnosis and care necessary to provide effective treat
ment and to prevent further spread of disease. Relief
targeted only at present members of the plaintiff classes
may therefore fail to adequately protect future class mem
bers who will develop serious physical or mental illness.
Prisoners who are not sick or mentally ill do not yet have a
claim that they have been subjected to care that violates
                  Cite as: 563 U. S. ____ (2011)           35

                      Opinion of the Court

the Eighth Amendment, but in no sense are they remote
bystanders in California’s medical care system. They are
that system’s next potential victims.
   A release order limited to prisoners within the plaintiff
classes would, if anything, unduly limit the ability of State
officials to determine which prisoners should be released.
As the State acknowledges in its brief, “release of seriously
mentally ill inmates [would be] likely to create special
dangers because of their recidivism rates.” Consolidated
Reply Brief for Appellants 34. The order of the three
judge court gives the State substantial flexibility to
determine who should be released. If the State truly be
lieves that a release order limited to sick and mentally ill
inmates would be preferable to the order entered by the
three-judge court, the State can move the three-judge
court for modification of the order on that basis. The State
has not requested this relief from this Court.
   The order also is not overbroad because it encompasses
the entire prison system, rather than separately assessing
the need for a population limit at every institution. The
Coleman court found a systemwide violation when it first
afforded relief, and in Plata the State stipulated to sys
temwide relief when it conceded the existence of a viola
tion. Both the Coleman Special Master and the Plata
Receiver have filed numerous reports detailing system
wide deficiencies in medical and mental health care.
California’s medical care program is run at a systemwide
level, and resources are shared among the correctional
facilities.
   Although the three-judge court’s order addresses the
entire California prison system, it affords the State flexi
bility to accommodate differences between institutions.
There is no requirement that every facility comply with
the 137.5% limit. Assuming no constitutional violation
results, some facilities may retain populations in excess of
the limit provided other facilities fall sufficiently below it
36                    BROWN v. PLATA

                      Opinion of the Court

so the system as a whole remains in compliance with the
order. This will allow prison officials to shift prisoners
to facilities that are better able to accommodate over
crowding, or out of facilities where retaining sufficient
medical staff has been difficult. The alternative—a series
of institution-specific population limits—would require
federal judges to make these choices. Leaving this discre
tion to state officials does not make the order overbroad.
   Nor is the order overbroad because it limits the State’s
authority to run its prisons, as the State urges in its brief.
While the order does in some respects shape or control the
State’s authority in the realm of prison administration, it
does so in a manner that leaves much to the State’s discre
tion. The State may choose how to allocate prisoners
between institutions; it may choose whether to increase
the prisons’ capacity through construction or reduce the
population; and, if it does reduce the population, it may
decide what steps to take to achieve the necessary reduc
tion. The order’s limited scope is necessary to remedy a
constitutional violation.
   As the State implements the order of the three-judge
court, time and experience may reveal targeted and effec
tive remedies that will end the constitutional violations
even without a significant decrease in the general prison
population. The State will be free to move the three-judge
court for modification of its order on that basis, and these
motions would be entitled to serious consideration. See
infra, at 45–48. At this time, the State has not proposed
any realistic alternative to the order. The State’s desire to
avoid a population limit, justified as according respect to
state authority, creates a certain and unacceptable risk of
continuing violations of the rights of sick and mentally ill
prisoners, with the result that many more will die or
needlessly suffer. The Constitution does not permit this
wrong.
                 Cite as: 563 U. S. ____ (2011)          37

                     Opinion of the Court

                              2
   In reaching its decision, the three-judge court gave
“substantial weight” to any potential adverse impact on
public safety from its order. The court devoted nearly 10
days of trial to the issue of public safety, and it gave the
question extensive attention in its opinion. Ultimately,
the court concluded that it would be possible to reduce
the prison population “in a manner that preserves public
safety and the operation of the criminal justice system.”
Juris. App. 247a–248a.
   The PLRA’s requirement that a court give “substantial
weight” to public safety does not require the court to cer
tify that its order has no possible adverse impact on the
public. A contrary reading would depart from the statute’s
text by replacing the word “substantial” with “conclusive.”
Whenever a court issues an order requiring the State to
adjust its incarceration and criminal justice policy, there
is a risk that the order will have some adverse impact on
public safety in some sectors. This is particularly true
when the order requires release of prisoners before their
sentence has been served. Persons incarcerated for even
one offense may have committed many other crimes prior
to arrest and conviction, and some number can be ex
pected to commit further crimes upon release. Yet the
PLRA contemplates that courts will retain authority to
issue orders necessary to remedy constitutional violations,
including authority to issue population limits when neces
sary. See supra, at 28–29. A court is required to consider
the public safety consequences of its order and to struc
ture, and monitor, its ruling in a way that mitigates those
consequences while still achieving an effective remedy of
the constitutional violation.
   This inquiry necessarily involves difficult predictive
judgments regarding the likely effects of court orders.
Although these judgments are normally made by state
officials, they necessarily must be made by courts when
38                        BROWN v. PLATA

                          Opinion of the Court

those courts fashion injunctive relief to remedy serious
constitutional violations in the prisons. These questions
are difficult and sensitive, but they are factual questions
and should be treated as such. Courts can, and should,
rely on relevant and informed expert testimony when
making factual findings. It was proper for the three-judge
court to rely on the testimony of prison officials from
California and other States. Those experts testified on the
basis of empirical evidence and extensive experience in
the field of prison administration.
   The three-judge court credited substantial evidence that
prison populations can be reduced in a manner that does
not increase crime to a significant degree. Some evidence
indicated that reducing overcrowding in California’s pris
ons could even improve public safety. Then-Governor
Schwarzenegger, in his emergency proclamation on over
crowding, acknowledged that “ ‘overcrowding causes harm
to people and property, leads to inmate unrest and mis
conduct, . . . and increases recidivism as shown within this
state and in others.’ ” Juris. App. 191a–192a. The former
warden of San Quentin and acting secretary of the Cali
fornia prison system testified that she “ ‘absolutely be
lieve[s] that we make people worse, and that we are not
meeting public safety by the way we treat people.’ ”10 Id.,
at 129a. And the head of Pennsylvania’s correctional
system testified that measures to reduce prison population
——————
  10 The former head of correctional systems in Washington, Maine, and
Pennsylvania, likewise referred to California’s prisons as “ ‘crimino
genic.’ ” Juris. App. 191a. The Yolo County chief probation officer
testified that “ ‘it seems like [the prisons] produce additional criminal
behavior.’ ” Id., at 190a. A former professor of sociology at George
Washington University, reported that California’s present recidivism
rate is among the highest in the Nation. App. 1246. And the three
judge court noted the report of California’s Little Hoover Commission,
which stated that “ ‘[e]ach year, California communities are burdened
with absorbing 123,000 offenders returning from prison, often more
dangerous than when they left.’ ” Juris. App. 191a.
                     Cite as: 563 U. S. ____ (2011)                   39

                          Opinion of the Court

may “actually improve on public safety because they ad
dress the problems that brought people to jail.” Tr. 1552–
1553.
   Expert witnesses produced statistical evidence that
prison populations had been lowered without adversely
affecting public safety in a number of jurisdictions, includ
ing certain counties in California, as well as Wisconsin,
Illinois, Texas, Colorado, Montana, Michigan, Florida, and
Canada. Juris. App. 245a.11 Washington’s former secretary
of corrections testified that his State had implemented
population reduction methods, including parole reform
and expansion of good time credits, without any “deleteri
ous effect on crime.” Tr. 2008–2009. In light of this evi
dence, the three-judge court concluded that any negative
impact on public safety would be “substantially offset, and
perhaps entirely eliminated, by the public safety benefits”
——————
   11 Philadelphia’s experience in the early 1990’s with a federal court

order mandating reductions in the prison population was less positive,
and that history illustrates the undoubted need for caution in this area.
One congressional witness testified that released prisoners committed
79 murders and multiple other offenses. See Hearing on S. 3 et al.
before the Senate Committee on the Judiciary, 104th Cong., 1st Sess.,
45 (1995) (statement of Lynne Abraham, District Attorney of Philadel
phia). Lead counsel for the plaintiff class in that case responded that
“[t]his inflammatory assertion has never been documented.” Id., at
212 (statement of David Richman). The Philadelphia decree was also
different from the order entered in this case. Among other things, it
“prohibited the City from admitting to its prisons any additional
inmates, except for persons charged with, or convicted of, murder,
forcible rape, or a crime involving the use of a gun or knife in the
commission of an aggravated assault or robbery.” Harris v. Reeves, 761
F. Supp. 382, 384–385 (ED Pa. 1991); see also Crime and Justice
Research Institute, J. Goldkamp & M. White, Restoring Accountability
in Pretrial Release: The Philadelphia Pretrial Release Supervision
Experiments 6–8 (1998). The difficulty of determining the precise
relevance of Philadelphia’s experience illustrates why appellate courts
defer to the trier of fact. The three-judge court had the opportunity to
hear testimony on population reduction measures in other jurisdictions
and to ask relevant questions of informed expert witnesses.
40                        BROWN v. PLATA

                         Opinion of the Court

of a reduction in overcrowding. Juris. App. 248a.
   The court found that various available methods of re
ducing overcrowding would have little or no impact on
public safety. Expansion of good-time credits would allow
the State to give early release to only those prisoners who
pose the least risk of reoffending. Diverting low-risk
offenders to community programs such as drug treatment,
day reporting centers, and electronic monitoring would
likewise lower the prison population without releasing
violent convicts.12 The State now sends large numbers of
persons to prison for violating a technical term or condi
tion of their parole, and it could reduce the prison popula
tion by punishing technical parole violations through
community-based programs. This last measure would be
particularly beneficial as it would reduce crowding in the
reception centers, which are especially hard hit by over
crowding. See supra, at 23–24. The court’s order took
account of public safety concerns by giving the State sub
stantial flexibility to select among these and other means
of reducing overcrowding.
   The State submitted a plan to reduce its prison popula
tion in accordance with the three-judge court’s order, and
it complains that the three-judge court approved that
plan without considering whether the specific measures
contained within it would substantially threaten public
safety. The three-judge court, however, left the choice of
how best to comply with its population limit to state

——————
   12 Expanding such community-based measures may require an ex

penditure of resources by the State to fund new programs or expand
existing ones. The State complains that the order therefore requires it
to “divert” savings that will be achieved by reducing the prison popula
tion and that setting budgetary priorities in this manner is a “severe,
unlawful intrusion on the State authority.” Brief for Appellants 55.
This argument is not convincing. The order does not require the State
to use any particular approach to reduce its prison population or
allocate its resources.
                 Cite as: 563 U. S. ____ (2011)           41

                     Opinion of the Court

prison officials. The court was not required to second
guess the exercise of that discretion. Courts should pre
sume that state officials are in a better position to gauge
how best to preserve public safety and balance competing
correctional and law enforcement concerns. The decision
to leave details of implementation to the State’s discretion
protected public safety by leaving sensitive policy deci
sions to responsible and competent state officials.
   During the pendency of this appeal, the State in fact
began to implement measures to reduce the prison popula
tion. See Supp. Brief for Appellants 1. These measures
will shift “thousands” of prisoners from the state prisons
to the county jails by “mak[ing] certain felonies punishable
by imprisonment in county jail” and “requir[ing] that
individuals returned to custody for violating their condi
tions of parole ‘serve any custody term in county jail.’ ”
Ibid. These developments support the three-judge court’s
conclusion that the prison population can be reduced in
a manner calculated to avoid an undue negative effect on
public safety.
                             III
   Establishing the population at which the State could
begin to provide constitutionally adequate medical and
mental health care, and the appropriate time frame within
which to achieve the necessary reduction, requires a de
gree of judgment. The inquiry involves uncertain predic
tions regarding the effects of population reductions, as
well as difficult determinations regarding the capacity of
prison officials to provide adequate care at various popu
lation levels. Courts have substantial flexibility when
making these judgments. “ ‘Once invoked, “the scope of a
district court’s equitable powers . . . is broad, for breadth
and flexibility are inherent in equitable remedies.” ’ ”
Hutto, 437 U. S., at 687, n. 9 (quoting Milliken v. Bradley,
433 U. S. 267, 281 (1977), in turn quoting Swann v.
42                    BROWN v. PLATA

                     Opinion of the Court

Charlotte-Mecklenburg Bd. of Ed., 402 U. S. 1, 15 (1971)).
   Nevertheless, the PLRA requires a court to adopt a
remedy that is “narrowly tailored” to the constitutional
violation and that gives “substantial weight” to public
safety. 18 U. S. C. §3626(a). When a court is imposing a
population limit, this means the court must set the limit
at the highest population consistent with an efficacious
remedy. The court must also order the population reduc
tion achieved in the shortest period of time reasonably
consistent with public safety.
                              A
   The three-judge court concluded that the population of
California’s prisons should be capped at 137.5% of design
capacity. This conclusion is supported by the record.
Indeed, some evidence supported a limit as low as 100% of
design capacity. The chief deputy secretary of Correc
tional Healthcare Services for the California prisons tes
tified that California’s prisons “ ‘were not designed and
made no provision for any expansion of medical care space
beyond the initial 100% of capacity.’ ” Juris. App. 176a.
Other evidence supported a limit as low as 130%. The
head of the State’s Facilities Strike Team recommended
reducing the population to 130% of design capacity as a
long-term goal. Id., at 179a–180a. A former head of cor
rectional systems in Washington State, Maine, and Penn
sylvania testified that a 130% limit would “ ‘give prison
officials and staff the ability to provide the necessary
programs and services for California’s prisoners.’ ” Id., at
180a. A former executive director of the Texas prisons
testified that a limit of 130% was “ ‘realistic and appro
priate’ ” and would “ ‘ensure that [California’s] prisons are
safe and provide legally required services.’ ” Ibid. And a
former acting secretary of the California prisons agreed
with a 130% limit with the caveat that a 130% limit might
prove inadequate in some older facilities. Ibid.
                 Cite as: 563 U. S. ____ (2011)           43

                     Opinion of the Court

   According to the State, this testimony expressed the
witnesses’ policy preferences, rather than their views as to
what would cure the constitutional violation. Of course,
courts must not confuse professional standards with con
stitutional requirements. Rhodes v. Chapman, 452 U. S.
337, 348, n. 13 (1981). But expert opinion may be relevant
when determining what is obtainable and what is accept
able in corrections philosophy. See supra, at 37–38.
Nothing in the record indicates that the experts in this
case imposed their own policy views or lost sight of the
underlying violations. To the contrary, the witnesses
testified that a 130% population limit would allow the
State to remedy the constitutionally inadequate provision
of medical and mental health care. When expert opinion
is addressed to the question of how to remedy the relevant
constitutional violations, as it was here, federal judges can
give it considerable weight.
   The Federal Bureau of Prisons (BOP) has set 130% as a
long-term goal for population levels in the federal prison
system. Brief for Appellants 43–44. The State suggests
the expert witnesses impermissibly adopted this profes
sional standard in their testimony. But courts are not
required to disregard expert opinion solely because it
adopts or accords with professional standards. Profes
sional standards may be “helpful and relevant with re
spect to some questions.” Chapman, supra, at 348, n. 13.
The witnesses testified that a limit of 130% was necessary
to remedy the constitutional violations, not that it should
be adopted because it is a BOP standard. If anything, the
fact that the BOP views 130% as a manageable population
density bolsters the three-judge court’s conclusion that a
population limit of 130% would alleviate the pressures
associated with overcrowding and allow the State to begin
to provide constitutionally adequate care.
   Although the three-judge court concluded that the “evi
dence in support of a 130% limit is strong,” it found that
44                   BROWN v. PLATA

                     Opinion of the Court

some upward adjustment was warranted in light of “the
caution and restraint required by the PLRA.” Juris. App.
183a, 184a. The three-judge court noted evidence support
ing a higher limit. In particular, the State’s Corrections
Independent Review Panel had found that 145% was the
maximum “operable capacity” of California’s prisons, id.,
at 181a–182a, although the relevance of that determina
tion was undermined by the fact that the panel had not
considered the need to provide constitutionally adequate
medical and mental health care, as the State itself con
cedes. Brief for Coleman Appellees 45. After considering,
but discounting, this evidence, the three-judge court con
cluded that the evidence supported a limit lower than
145%, but higher than 130%. It therefore imposed a limit
of 137.5%.
   This weighing of the evidence was not clearly erroneous.
The adversary system afforded the court an opportunity
to weigh and evaluate evidence presented by the parties.
The plaintiffs’ evidentiary showing was intended to justify
a limit of 130%, and the State made no attempt to show
that any other number would allow for a remedy. There
are also no scientific tools available to determine the
precise population reduction necessary to remedy a consti
tutional violation of this sort. The three-judge court made
the most precise determination it could in light of the
record before it. The PLRA’s narrow tailoring require
ment is satisfied so long as these equitable, remedial
judgments are made with the objective of releasing the
fewest possible prisoners consistent with an efficacious
remedy. In light of substantial evidence supporting an
even more drastic remedy, the three-judge court complied
with the requirement of the PLRA in this case.
                            B
  The three-judge court ordered the State to achieve this
reduction within two years. At trial and closing argument
                  Cite as: 563 U. S. ____ (2011)           45

                      Opinion of the Court

before the three-judge court, the State did not argue that
reductions should occur over a longer period of time. The
State later submitted a plan for court approval that would
achieve the required reduction within five years, and that
would reduce the prison population to 151% of design
capacity in two years. The State represented that this
plan would “safely reach a population level of 137.5% over
time.” App. to Juris. Statement 32a. The three-judge
court rejected this plan because it did not comply with the
deadline set by its order.
   The State first had notice that it would be required to
reduce its prison population in February 2009, when the
three-judge court gave notice of its tentative ruling after
trial. The 2-year deadline, however, will not begin to run
until this Court issues its judgment. When that happens,
the State will have already had over two years to begin
complying with the order of the three-judge court. The
State has used the time productively. At oral argument,
the State indicated it had reduced its prison population
by approximately 9,000 persons since the decision of the
three-judge court. After oral argument, the State filed a
supplemental brief indicating that it had begun to imple
ment measures to shift “thousands” of additional prisoners
to county facilities. Supp. Brief for Appellants at 1.
   Particularly in light of the State’s failure to contest the
issue at trial, the three-judge court did not err when
it established a 2-year deadline for relief. Plaintiffs pro
posed a 2-year deadline, and the evidence at trial was
intended to demonstrate the feasibility of a 2-year dead
line. See Tr. 2979. Notably, the State has not asked this
Court to extend the 2-year deadline at this time.
   The three-judge court, however, retains the authority,
and the responsibility, to make further amendments to the
existing order or any modified decree it may enter as
warranted by the exercise of its sound discretion. “The
power of a court of equity to modify a decree of injunctive
46                    BROWN v. PLATA

                      Opinion of the Court

relief is long-established, broad, and flexible.” New York
State Assn. for Retarded Children, Inc. v. Carey, 706 F. 2d
956, 967 (CA2 1983) (Friendly, J.). A court that invokes
equity’s power to remedy a constitutional violation by an
injunction mandating systemic changes to an institution
has the continuing duty and responsibility to assess the
efficacy and consequences of its order. Id., at 969–971.
Experience may teach the necessity for modification or
amendment of an earlier decree. To that end, the three
judge court must remain open to a showing or demonstra
tion by either party that the injunction should be altered
to ensure that the rights and interests of the parties are
given all due and necessary protection.
   Proper respect for the State and for its governmental
processes require that the three-judge court exercise its
jurisdiction to accord the State considerable latitude to
find mechanisms and make plans to correct the violations
in a prompt and effective way consistent with public
safety. In order to “give substantial weight to any adverse
impact on public safety,” 18 U. S. C. §3626(a)(1)(A), the
three-judge court must give due deference to informed
opinions as to what public safety requires, including the
considered determinations of state officials regarding
the time in which a reduction in the prison population can
be achieved consistent with public safety. An extension of
time may allow the State to consider changing political,
economic, and other circumstances and to take advantage
of opportunities for more effective remedies that arise as
the Special Master, the Receiver, the prison system, and
the three-judge court itself evaluate the progress being
made to correct unconstitutional conditions. At the same
time, both the three-judge court and state officials must
bear in mind the need for a timely and efficacious remedy
for the ongoing violation of prisoners’ constitutional rights.
   The State may wish to move for modification of the
three-judge court’s order to extend the deadline for the
                 Cite as: 563 U. S. ____ (2011)          47

                     Opinion of the Court

required reduction to five years from the entry of the
judgment of this Court, the deadline proposed in the
State’s first population reduction plan. The three-judge
court may grant such a request provided that the State
satisfies necessary and appropriate preconditions designed
to ensure that measures are taken to implement the plan
without undue delay. Appropriate preconditions may
include a requirement that the State demonstrate that it
has the authority and the resources necessary to achieve
the required reduction within a 5-year period and to meet
reasonable interim directives for population reduction.
The three-judge court may also condition an extension of
time on the State’s ability to meet interim benchmarks for
improvement in provision of medical and mental health
care.
  The three-judge court, in its discretion, may also con
sider whether it is appropriate to order the State to begin
without delay to develop a system to identify prisoners
who are unlikely to reoffend or who might otherwise be
candidates for early release. Even with an extension of
time to construct new facilities and implement other
reforms, it may become necessary to release prisoners to
comply with the court’s order. To do so safely, the State
should devise systems to select those prisoners least likely
to jeopardize public safety. An extension of time may
provide the State a greater opportunity to refine and elab
orate those systems.
  The State has already made significant progress toward
reducing its prison population, including reforms that will
result in shifting “thousands” of prisoners to county jails.
See Supp. Brief for Appellants at 1. As the State makes
further progress, the three-judge court should evaluate
whether its order remains appropriate. If significant
progress is made toward remedying the underlying consti
tutional violations, that progress may demonstrate that
further population reductions are not necessary or are less
48                    BROWN v. PLATA

                     Opinion of the Court

urgent than previously believed. Were the State to make
this showing, the three-judge court in the exercise of its
discretion could consider whether it is appropriate to ex
tend or modify this timeline.
   Experience with the three-judge court’s order may also
lead the State to suggest other modifications. The three
judge court should give any such requests serious consid
eration. The three-judge court should also formulate its
orders to allow the State and its officials the authority
necessary to address contingencies that may arise during
the remedial process.
   These observations reflect the fact that the three-judge
court’s order, like all continuing equitable decrees, must
remain open to appropriate modification. They are not
intended to cast doubt on the validity of the basic premise
of the existing order. The medical and mental health care
provided by California’s prisons falls below the standard of
decency that inheres in the Eighth Amendment. This
extensive and ongoing constitutional violation requires
a remedy, and a remedy will not be achieved without a
reduction in overcrowding. The relief ordered by the
three-judge court is required by the Constitution and was
authorized by Congress in the PLRA. The State shall
implement the order without further delay.
   The judgment of the three-judge court is affirmed.

                                            It is so ordered.
                 Cite as: 563 U. S. ____ (2011)           49

                     Opinion of the Court

                      APPENDIXES
                               A
18 U. S. C. §3626:

“(a) REQUIREMENTS FOR RELIEF.

  “(1) PROSPECTIVE RELIEF.—(A) Prospective relief in any
civil action with respect to prison conditions shall extend
no further than necessary to correct the violation of the
Federal right of a particular plaintiff or plaintiffs. The
court shall not grant or approve any prospective relief
unless the court finds that such relief is narrowly drawn,
extends no further than necessary to correct the violation
of the Federal right, and is the least intrusive means
necessary to correct the violation of the Federal right. The
court shall give substantial weight to any adverse impact
on public safety or the operation of a criminal justice
system caused by the relief.
     .            .           .            .            .
  “(3) PRISONER RELEASE ORDER.—(A) In any civil action
with respect to prison conditions, no court shall enter a
prisoner release order unless—
  “(i) a court has previously entered an order for less
intrusive relief that has failed to remedy the deprivation
of the Federal right sought to be remedied through the
prisoner release order; and
  “(ii) the defendant has had a reasonable amount of time
to comply with the previous court orders.
  “(B) In any civil action in Federal court with respect to
prison conditions, a prisoner release order shall be entered
only by a three-judge court in accordance with section
2284 of title 28, if the requirements of subparagraph (E)
have been met.
  “(C) A party seeking a prisoner release order in Federal
court shall file with any request for such relief, a request
50                    BROWN v. PLATA

                     Opinion of the Court

for a three-judge court and materials sufficient to demon
strate that the requirements of subparagraph (A) have
been met.
   “(D) If the requirements under subparagraph (A) have
been met, a Federal judge before whom a civil action with
respect to prison conditions is pending who believes that a
prison release order should be considered may sua sponte
request the convening of a three-judge court to determine
whether a prisoner release order should be entered.
   “(E) The three-judge court shall enter a prisoner release
order only if the court finds by clear and convincing evi
dence that—
   “(i) crowding is the primary cause of the violation of a
Federal right; and
   “(ii) no other relief will remedy the violation of the Fed
eral right.
   “(F) Any State or local official including a legislator or
unit of government whose jurisdiction or function includes
the appropriation of funds for the construction, operation,
or maintenance of prison facilities, or the prosecution or
custody of persons who may be released from, or not ad
mitted to, a prison as a result of a prisoner release order
shall have standing to oppose the imposition or continua
tion in effect of such relief and to seek termination of such
relief, and shall have the right to intervene in any pro
ceeding relating to such relief.
     .             .            .            .            .
(g) DEFINITIONS.—As used in this section
     .             .            .            .            .
   “(4) the term “prisoner release order” includes any order,
including a temporary restraining order or preliminary
injunctive relief, that has the purpose or effect of reducing
or limiting the prison population, or that directs the re
lease from or nonadmission of prisoners to a prison . . . .”
                     Cite as: 563 U. S. ____ (2011) 
   51

                          Opinion of the Court 


                                   B





Mule Creek State Prison
Aug. 1, 2008




California Institution for Men
Aug. 7, 2006
52                       BROWN v. PLATA 


                         Opinion of the Court 


                                  C





Salinas Valley State Prison
July 29, 2008
Correctional Treatment Center (dry cages/holding cells for people wait
ing for mental health crisis bed)
                 Cite as: 563 U. S. ____ (2011)           1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 09–1233
                         _________________


    EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

     IFORNIA, ET AL., APPELLANTS v. MARCIANO 

                     PLATA ET AL. 

  ON APPEAL FROM THE UNITED STATES DISTRICT COURTS 

     FOR THE EASTERN DISTRICT AND THE NORTHERN

               DISTRICT OF CALIFORNIA

                        [May 23, 2011] 


  JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
dissenting.
  Today the Court affirms what is perhaps the most radi
cal injunction issued by a court in our Nation’s history: an
order requiring California to release the staggering num
ber of 46,000 convicted criminals.
  There comes before us, now and then, a case whose
proper outcome is so clearly indicated by tradition and
common sense, that its decision ought to shape the law,
rather than vice versa. One would think that, before
allowing the decree of a federal district court to release
46,000 convicted felons, this Court would bend every effort
to read the law in such a way as to avoid that outrageous
result. Today, quite to the contrary, the Court disregards
stringently drawn provisions of the governing statute, and
traditional constitutional limitations upon the power of a
federal judge, in order to uphold the absurd.
  The proceedings that led to this result were a judicial
travesty. I dissent because the institutional reform the
District Court has undertaken violates the terms of the gov
erning statute, ignores bedrock limitations on the power
of Article III judges, and takes federal courts wildly
beyond their institutional capacity.
2                     BROWN v. PLATA

                     SCALIA, J., dissenting

                                I

                               A

  The Prison Litigation Reform Act (PLRA) states that
“[p]rospective relief in any civil action with respect to
prison conditions shall extend no further than necessary
to correct the violation of the Federal right of a particular
plaintiff or plaintiffs”; that such relief must be “narrowly
drawn, [and] exten[d] no further than necessary to correct
the violation of the Federal right”; and that it must be “the
least intrusive means necessary to correct the violation of
the Federal right.” 18 U. S. C. §3626(a)(1)(A). In deciding
whether these multiple limitations have been complied
with, it is necessary to identify with precision what is the
“violation of the Federal right of a particular plaintiff or
plaintiffs” that has been alleged. What has been alleged
here, and what the injunction issued by the Court is
tailored (narrowly or not) to remedy is the running of a
prison system with inadequate medical facilities. That
may result in the denial of needed medical treatment to “a
particular [prisoner] or [prisoners],” thereby violating (ac
cording to our cases) his or their Eighth Amendment
rights. But the mere existence of the inadequate system
does not subject to cruel and unusual punishment the
entire prison population in need of medical care, including
those who receive it.
  The Court acknowledges that the plaintiffs “do not base
their case on deficiencies in care provided on any one
occasion”; rather, “[p]laintiffs rely on systemwide deficien
cies in the provision of medical and mental health care
that, taken as a whole, subject sick and mentally ill pris
oners in California to ‘substantial risk of serious harm’
and cause the delivery of care in the prisons to fall below
the evolving standards of decency that mark the progress
of a maturing society.” Ante, at 7, n. 3. But our judge
empowering “evolving standards of decency” jurisprudence
(with which, by the way, I heartily disagree, see, e.g.,
                  Cite as: 563 U. S. ____ (2011)            3

                      SCALIA, J., dissenting

Roper v. Simmons, 543 U. S. 551, 615–616 (2005) (SCALIA,
J., dissenting)) does not prescribe (or at least has not until
today prescribed) rules for the “decent” running of schools,
prisons, and other government institutions. It forbids
“indecent” treatment of individuals—in the context of this
case, the denial of medical care to those who need it. And
the persons who have a constitutional claim for denial of
medical care are those who are denied medical care—not
all who face a “substantial risk” (whatever that is) of being
denied medical care.
   The Coleman litigation involves “the class of seriously
mentally ill persons in California prisons,” ante, at 8, and
the Plata litigation involves “the class of state prisoners
with serious medical conditions,” ante, at 9. The plaintiffs
do not appear to claim—and it would absurd to suggest—
that every single one of those prisoners has personally
experienced “torture or a lingering death,” ante, at 13
(internal quotation marks omitted), as a consequence of
that bad medical system. Indeed, it is inconceivable that
anything more than a small proportion of prisoners in
the plaintiff classes have personally received sufficiently
atrocious treatment that their Eighth Amendment right
was violated—which, as the Court recognizes, is why the
plaintiffs do not premise their claim on “deficiencies in
care provided on any one occasion.” Ante, at 7, n. 3.
Rather, the plaintiffs’ claim is that they are all part of a
medical system so defective that some number of prisoners
will inevitably be injured by incompetent medical care,
and that this number is sufficiently high so as to render
the system, as a whole, unconstitutional.
   But what procedural principle justifies certifying a class
of plaintiffs so they may assert a claim of systemic uncon
stitutionality? I can think of two possibilities, both of
which are untenable. The first is that although some or
most plaintiffs in the class do not individually have viable
Eighth Amendment claims, the class as a whole has collec
4                      BROWN v. PLATA

                      SCALIA, J., dissenting

tively suffered an Eighth Amendment violation. That
theory is contrary to the bedrock rule that the sole purpose
of classwide adjudication is to aggregate claims that are
individually viable. “A class action, no less than tradi
tional joinder (of which it is a species), merely enables a
federal court to adjudicate claims of multiple parties at
once, instead of in separate suits. And like traditional
joinder, it leaves the parties’ legal rights and duties intact
and the rules of decision unchanged.” Shady Grove Or
thopedic Associates, P. A. v. Allstate Ins. Co., 559 U. S. ___,
___ (2010) (plurality opinion) (slip op., at 14).
   The second possibility is that every member of the plain
tiff class has suffered an Eighth Amendment violation
merely by virtue of being a patient in a poorly-run prison
system, and the purpose of the class is merely to aggregate
all those individually viable claims. This theory has the
virtue of being consistent with procedural principles, but
at the cost of a gross substantive departure from our case
law. Under this theory, each and every prisoner who
happens to be a patient in a system that has systemic
weaknesses—such as “hir[ing] any doctor who had a li
cense, a pulse and a pair of shoes,” ante, at 10 (internal
quotation marks omitted)—has suffered cruel or unusual
punishment, even if that person cannot make an individu
alized showing of mistreatment. Such a theory of the
Eighth Amendment is preposterous. And we have said as
much in the past: “If . . . a healthy inmate who had suf
fered no deprivation of needed medical treatment were
able to claim violation of his constitutional right to medi
cal care . . . simply on the ground that the prison medical
facilities were inadequate, the essential distinction be
tween judge and executive would have disappeared: it
would have become the function of the courts to assure
adequate medical care in prisons.” Lewis v. Casey, 518
U. S. 343, 350 (1996).
    Whether procedurally wrong or substantively wrong,
                 Cite as: 563 U. S. ____ (2011)            5

                     SCALIA, J., dissenting

the notion that the plaintiff class can allege an Eighth
Amendment violation based on “systemwide deficiencies”
is assuredly wrong. It follows that the remedy decreed
here is also contrary to law, since the theory of systemic
unconstitutionality is central to the plaintiffs’ case. The
PLRA requires plaintiffs to establish that the systemwide
injunction entered by the District Court was “narrowly
drawn” and “extends no further than necessary” to correct
“the violation of the Federal right of a particular plaintiff
or plaintiffs.” If (as is the case) the only viable constitu
tional claims consist of individual instances of mistreat
ment, then a remedy reforming the system as a whole goes
far beyond what the statute allows.
   It is also worth noting the peculiarity that the vast
majority of inmates most generously rewarded by the re
lease order—the 46,000 whose incarceration will be ended—
do not form part of any aggrieved class even under the
Court’s expansive notion of constitutional violation. Most
of them will not be prisoners with medical conditions or
severe mental illness; and many will undoubtedly be fine
physical specimens who have developed intimidating
muscles pumping iron in the prison gym.
                             B
  Even if I accepted the implausible premise that the
plaintiffs have established a systemwide violation of
the Eighth Amendment, I would dissent from the Court’s
endorsement of a decrowding order. That order is an
example of what has become known as a “structural in
junction.” As I have previously explained, structural
injunctions are radically different from the injunctions
traditionally issued by courts of equity, and presumably
part of “the judicial Power” conferred on federal courts by
Article III:
    “The mandatory injunctions issued upon termination
    of litigation usually required ‘a single simple act.’ H.
6                     BROWN v. PLATA

                     SCALIA, J., dissenting

    McClintock, Principles of Equity §15, pp. 32–33 (2d
    ed. 1948). Indeed, there was a ‘historical prejudice of
    the court of chancery against rendering decrees which
    called for more than a single affirmative act.’ Id., §61,
    at 160. And where specific performance of contracts
    was sought, it was the categorical rule that no decree
    would issue that required ongoing supervision. . . .
    Compliance with these ‘single act’ mandates could, in
    addition to being simple, be quick; and once it was
    achieved the contemnor’s relationship with the court
    came to an end, at least insofar as the subject of the
    order was concerned. Once the document was turned
    over or the land conveyed, the litigant’s obligation to
    the court, and the court’s coercive power over the liti
    gant, ceased. . . . The court did not engage in any on
    going supervision of the litigant’s conduct, nor did its
    order continue to regulate its behavior.” Mine Work
    ers v. Bagwell, 512 U. S. 821, 841–842 (1994) (SCALIA,
    J., concurring).
   Structural injunctions depart from that historical prac
tice, turning judges into long-term administrators of
complex social institutions such as schools, prisons, and
police departments. Indeed, they require judges to play a
role essentially indistinguishable from the role ordinarily
played by executive officials. Today’s decision not only
affirms the structural injunction but vastly expands its
use, by holding that an entire system is unconstitutional
because it may produce constitutional violations.
   The drawbacks of structural injunctions have been
described at great length elsewhere. See, e.g., Lewis,
supra, at 385–393 (1996) (THOMAS, J., concurring); Mis
souri v. Jenkins, 515 U. S. 70, 124–133 (1995) (THOMAS,
J., concurring); Horowitz, Decreeing Organizational
Change: Judicial Supervision of Public Institutions, 1983
Duke L. J. 1265. This case illustrates one of their most
                 Cite as: 563 U. S. ____ (2011)            7

                     SCALIA, J., dissenting

pernicious aspects: that they force judges to engage in a
form of factfinding-as-policymaking that is outside the
traditional judicial role. The factfinding judges tradition
ally engage in involves the determination of past or pre
sent facts based (except for a limited set of materials of
which courts may take “judicial notice”) exclusively upon
a closed trial record. That is one reason why a district
judge’s factual findings are entitled to clear-error review:
because having viewed the trial first hand he is in a better
position to evaluate the evidence than a judge reviewing a
cold record. In a very limited category of cases, judges
have also traditionally been called upon to make some
predictive judgments: which custody will best serve the
interests of the child, for example, or whether a particular
one-shot injunction will remedy the plaintiff’s grievance.
When a judge manages a structural injunction, however,
he will inevitably be required to make very broad empiri
cal predictions necessarily based in large part upon policy
views—the sort of predictions regularly made by legis
lators and executive officials, but inappropriate for the
Third Branch.
   This feature of structural injunctions is superbly illus
trated by the District Court’s proceeding concerning the
decrowding order’s effect on public safety. The PLRA
requires that, before granting “[p]rospective relief in [a]
civil action with respect to prison conditions,” a court must
“give substantial weight to any adverse impact on public
safety or the operation of a criminal justice system caused
by the relief.” 18 U. S. C. §3626(a)(1)(A). Here, the Dis
trict Court discharged that requirement by making the
“factual finding” that “the state has available methods by
which it could readily reduce the prison population to
137.5% design capacity or less without an adverse impact
on public safety or the operation of the criminal justice
system.” Juris. Statement App., O. T. 2009, No. 09-416, p.
253a. It found the evidence “clear” that prison overcrowd
8                      BROWN v. PLATA

                      SCALIA, J., dissenting

ing would “perpetuate a criminogenic prison system that
itself threatens public safety,” id., at 186a, and volun
teered its opinion that “[t]he population could be reduced
even further with the reform of California’s antiquated
sentencing policies and other related changes to the laws.”
Id., at 253a. It “reject[ed] the testimony that inmates
released early from prison would commit additional new
crimes,” id., at 200a, finding that “shortening the length of
stay through earned credits would give inmates incentives
to participate in programming designed to lower recidi
vism,” id., at 204a, and that “slowing the flow of technical
parole violators to prison, thereby substantially reducing
the churning of parolees, would by itself improve both
the prison and parole systems, and public safety.” Id., at
209a. It found that “the diversion of offenders to commu
nity correctional programs has significant beneficial ef
fects on public safety,” id., at 214a, and that “additional
rehabilitative programming would result in a significant
population reduction while improving public safety,” id., at
216a.
   The District Court cast these predictions (and the Court
today accepts them) as “factual findings,” made in reliance
on the procession of expert witnesses that testified at trial.
Because these “findings” have support in the record, it is
difficult to reverse them under a plain-error standard of
review. Ante, at 38. And given that the District Court
devoted nearly 10 days of trial and 70 pages of its opinion
to this issue, it is difficult to dispute that the District
Court has discharged its statutory obligation to give “sub
stantial weight to any adverse impact on public safety.”
   But the idea that the three District Judges in this case
relied solely on the credibility of the testifying expert
witnesses is fanciful. Of course they were relying largely
on their own beliefs about penology and recidivism. And
of course different district judges, of different policy views,
would have “found” that rehabilitation would not work
                 Cite as: 563 U. S. ____ (2011)           9

                     SCALIA, J., dissenting

and that releasing prisoners would increase the crime
rate. I am not saying that the District Judges rendered
their factual findings in bad faith. I am saying that it is
impossible for judges to make “factual findings” without
inserting their own policy judgments, when the factual
findings are policy judgments. What occurred here is no
more judicial factfinding in the ordinary sense than would
be the factual findings that deficit spending will not lower
the unemployment rate, or that the continued occupation
of Iraq will decrease the risk of terrorism. Yet, because
they have been branded “factual findings” entitled to
deferential review, the policy preferences of three District
Judges now govern the operation of California’s penal
system.
   It is important to recognize that the dressing-up of pol
icy judgments as factual findings is not an error pecu-
liar to this case. It is an unavoidable concomitant of insti
tutional-reform litigation. When a district court issues an
injunction, it must make a factual assessment of the an
ticipated consequences of the injunction. And when the
injunction undertakes to restructure a social institution,
assessing the factual consequences of the injunction is
necessarily the sort of predictive judgment that our sys
tem of government allocates to other government officials.
   But structural injunctions do not simply invite judges to
indulge policy preferences. They invite judges to indulge
incompetent policy preferences. Three years of law school
and familiarity with pertinent Supreme Court precedents
give no insight whatsoever into the management of social
institutions. Thus, in the proceeding below the District
Court determined that constitutionally adequate medical
services could be provided if the prison population was
137.5% of design capacity. This was an empirical finding
it was utterly unqualified to make. Admittedly, the court
did not generate that number entirely on its own; it heard
the numbers 130% and 145% bandied about by various
10                    BROWN v. PLATA

                     SCALIA, J., dissenting

witnesses and decided to split the difference. But the
ability of judges to spit back or even average-out numbers
spoon-fed to them by expert witnesses does not render
them competent decisionmakers in areas in which they
are otherwise unqualified.
   The District Court also relied heavily on the views of the
Receiver and Special Master, and those reports play a
starring role in the Court’s opinion today. The Court notes
that “the Receiver and the Special Master filed reports
stating that overcrowding posed a significant barrier to
their efforts” and deems those reports “persuasive evi
dence that, absent a reduction in overcrowding, any rem
edy might prove unattainable and would at the very least
require vast expenditures of resources by the State.” Ante,
at 31–32. The use of these reports is even less consonant
with the traditional judicial role than the District Court’s
reliance on the expert testimony at trial. The latter, even
when, as here, it is largely the expression of policy judg
ments, is at least subject to cross-examination. Relying on
the un-cross-examined findings of an investigator, sent
into the field to prepare a factual report and give sugges
tions on how to improve the prison system, bears no re
semblance to ordinary judicial decisionmaking. It is true
that the PLRA contemplates the appointment of Special
Masters (although not Receivers), but Special Masters are
authorized only to “conduct hearings and prepare pro
posed findings of fact” and “assist in the development of
remedial plans,” 18 U. S. C. §3626(f)(6). This does not
authorize them to make factual findings (unconnected to
hearings) that are given seemingly wholesale deference.
Neither the Receiver nor the Special Master was selected
by California to run its prisons, and the fact that they may
be experts in the field of prison reform does not justify the
judicial imposition of their perspectives on the state.
                  Cite as: 563 U. S. ____ (2011) 
         11

                      SCALIA, J., dissenting 


                              C

  My general concerns associated with judges’ running
social institutions are magnified when they run prison
systems, and doubly magnified when they force prison
officials to release convicted criminals. As we have previ
ously recognized:
    “[C]ourts are ill equipped to deal with the increasingly
    urgent problems of prison administration and re-
    form. . . . [T]he problems of prisons in America are
    complex and intractable, and, more to the point, they
    are not readily susceptible of resolution by decree. . . .
    Running a prison is an inordinately difficult under
    taking that requires expertise, planning, and the com
    mitment of resources, all of which are peculiarly
    within the province of the legislative and executive
    branches of government. Prison is, moreover, a task
    that has been committed to the responsibility of those
    branches, and separation of powers concerns counsel a
    policy of judicial restraint. Where a state penal sys
    tem is involved, federal courts have . . . additional
    reason to accord deference to the appropriate prison
    authorities.” Turner v. Safley, 482 U. S. 78, 84–85
    (1987) (internal quotation marks omitted).
   These principles apply doubly to a prisoner-release
order. As the author of today’s opinion explained earlier
this Term, granting a writ of habeas corpus “ ‘disturbs the
State’s significant interest in repose for concluded litiga
tion, denies society the right to punish some admitted
offenders, and intrudes on state sovereignty to a degree
matched by few exercises of federal judicial authority.’ ”
Harrington v. Richter, 562 U. S. ___, ___ (2011) (slip op., at
13) (quoting Harris v. Reed, 489 U. S. 255, 282 (1989)
(KENNEDY, J., dissenting)). Recognizing that habeas relief
must be granted sparingly, we have reversed the Ninth
Circuit’s erroneous grant of habeas relief to individual
12                    BROWN v. PLATA

                     SCALIA, J., dissenting

California prisoners four times this Term alone. Cullen
v. Pinholster, 563 U. S. ___ (2011); Felkner v. Jackson,
562 U. S. ___ (2011) (per curiam); Swarthout v. Cooke, 562
U. S. ___ (2011) (per curiam); Harrington, supra. And yet
here, the Court affirms an order granting the functional
equivalent of 46,000 writs of habeas corpus, based on its
paean to courts’ “substantial flexibility when making these
judgments.” Ante, at 41. It seems that the Court’s respect
for state sovereignty has vanished in the case where it
most matters.
                              II
   The Court’s opinion includes a bizarre coda noting
that “[t]he State may wish to move for modification of the
three-judge court’s order to extend the deadline for the
required reduction to five years.” Ante, at 46–47. The Dis
trict Court, it says, “may grant such a request provided
that the State satisfies necessary and appropriate precon
ditions designed to ensure the measures are taken to
implement the plan without undue delay”; and it gives
vague suggestions of what these preconditions “may in
clude,” such as “interim benchmarks.” Ante, at 47. It also
invites the District Court to “consider whether it is appro
priate to order the State to begin without delay to develop
a system to identify prisoners who are unlikely to reof
fend,” and informs the State that it “should devise systems
to select those prisoners least likely to jeopardize public
safety.” Ibid. (What a good idea!)
   The legal effect of this passage is unclear—I suspect
intentionally so. If it is nothing but a polite reminder to
the State and to the District Court that the injunction is
subject to modification, then it is entirely unnecessary. As
both the State and the District Court are undoubtedly
aware, a party is always entitled to move to modify an
equitable decree, and the PLRA contains an express provi
sion authorizing District Courts to modify or terminate
                 Cite as: 563 U. S. ____ (2011)           13

                     SCALIA, J., dissenting

prison injunctions. See 18 U. S. C. §3626(b).
   I suspect, however, that this passage is a warning shot
across the bow, telling the District Court that it had better
modify the injunction if the State requests what we invite
it to request. Such a warning, if successful, would achieve
the benefit of a marginal reduction in the inevitable mur
ders, robberies, and rapes to be committed by the released
inmates. But it would achieve that at the expense of in
tellectual bankruptcy, as the Court’s “warning” is en-
tirely alien to ordinary principles of appellate review of
injunctions. When a party moves for modification of
an injunction, the district court is entitled to rule on that
motion first, subject to review for abuse of discretion if it
declines to modify the order. Horne v. Flores, 557 U. S.
___, ___, ___ (2009) (slip op., at 10, 20). Moreover, when a
district court enters a new decree with new benchmarks,
the selection of those benchmarks is also reviewed under
a deferential, abuse-of-discretion standard of review—a
point the Court appears to recognize. Ante, at 45. Appel
late courts are not supposed to “affirm” injunctions while
preemptively noting that the State “may” request, and the
District Court “may” grant, a request to extend the State’s
deadline to release prisoners by three years based on some
suggestions on what appropriate preconditions for such a
modification “may” include.
   Of course what is really happening here is that the
Court, overcome by common sense, disapproves of the
results reached by the District Court, but cannot remedy
them (it thinks) by applying ordinary standards of appel
late review. It has therefore selected a solution unknown
in our legal system: A deliberately ambiguous set of sug
gestions on how to modify the injunction, just deferential
enough so that it can say with a straight face that it is
“affirming,” just stern enough to put the District Court on
notice that it will likely get reversed if it does not follow
them. In doing this, the Court has aggrandized itself,
14                    BROWN v. PLATA

                     SCALIA, J., dissenting

grasping authority that appellate courts are not supposed
to have, and using it to enact a compromise solution with
no legal basis other than the Court’s say-so. That we are
driven to engage in these extralegal activities should be a
sign that the entire project of permitting district courts to
run prison systems is misbegotten.
  But perhaps I am being too unkind. The Court, or at
least a majority of the Court’s majority, must be aware
that the judges of the District Court are likely to call its
bluff, since they know full well it cannot possibly be an
abuse of discretion to refuse to accept the State’s proposed
modifications in an injunction that has just been approved
(affirmed) in its present form. An injunction, after all,
does not have to be perfect; only good enough for govern
ment work, which the Court today says this is. So perhaps
the coda is nothing more than a ceremonial washing of the
hands—making it clear for all to see, that if the terrible
things sure to happen as a consequence of this outrageous
order do happen, they will be none of this Court’s respon
sibility. After all, did we not want, and indeed even sug
gest, something better?
                              III
   In view of the incoherence of the Eighth Amendment
claim at the core of this case, the nonjudicial features of
institutional reform litigation that this case exemplifies,
and the unique concerns associated with mass prisoner
releases, I do not believe this Court can affirm this injunc
tion. I will state my approach briefly: In my view, a court
may not order a prisoner’s release unless it determines
that the prisoner is suffering from a violation of his consti
tutional rights, and that his release, and no other relief,
will remedy that violation. Thus, if the court determines
that a particular prisoner is being denied constitutionally
required medical treatment, and the release of that pris
oner (and no other remedy) would enable him to obtain
                     Cite as: 563 U. S. ____ (2011)                   15

                         SCALIA, J., dissenting

medical treatment, then the court can order his release;
but a court may not order the release of prisoners who
have suffered no violations of their constitutional rights,
merely to make it less likely that that will happen to them
in the future.
  This view follows from the PLRA’s text that I discussed
at the outset, 18 U. S. C. §3626(a)(1)(A). “[N]arrowly
drawn” means that the relief applies only to the “particu
lar [prisoner] or [prisoners]” whose constitutional rights
are violated; “extends no further than necessary” means
that prisoners whose rights are not violated will not obtain
relief; and “least intrusive means necessary to correct the
violation of the Federal right” means that no other relief is
available.*
  I acknowledge that this reading of the PLRA would se
verely limit the circumstances under which a court could
issue structural injunctions to remedy allegedly unconsti
tutional prison conditions, although it would not eliminate
them entirely. If, for instance, a class representing all
prisoners in a particular institution alleged that the tem
perature in their cells was so cold as to violate the Eighth
Amendment, or that they were deprived of all exercise
time, a court could enter a prisonwide injunction ordering
that the temperature be raised or exercise time be pro
vided. Still, my approach may invite the objection that the
PLRA appears to contemplate structural injunctions in
general and mass prisoner-release orders in particular.
The statute requires courts to “give substantial weight to
——————
  * Any doubt on this last score, at least as far as prisoner-release or
ders are concerned, is eliminated by §3626(a)(3)(E) of the statute, which
provides that to enter a prisoner-release order the court must find
  “by clear and convincing evidence that—
  (i) crowding is the primary cause of the violation of a Federal right;
and
  (ii) no other relief will remedy the violation of the Federal right.”
16                    BROWN v. PLATA

                     SCALIA, J., dissenting

any adverse impact on public safety or the operation of a
criminal justice system caused by the relief” and author
izes them to appoint Special Masters, §3626 (a)(1)(A), (f),
provisions that seem to presuppose the possibility of a
structural remedy. It also sets forth criteria under which
courts may issue orders that have “the purpose or effect of
reducing or limiting the prisoner population,” §3626(g)(4).
   I do not believe that objection carries the day. In addi
tion to imposing numerous limitations on the ability of
district courts to order injunctive relief with respect to
prison conditions, the PLRA states that “[n]othing in this
section shall be construed to . . . repeal or detract from
otherwise applicable limitations on the remedial powers of
the courts.” §3626(a)(1)(C). The PLRA is therefore best
understood as an attempt to constrain the discretion of
courts issuing structural injunctions—not as a mandate
for their use. For the reasons I have outlined, structural
injunctions, especially prisoner-release orders, raise grave
separation-of-powers concerns and veer significantly from
the historical role and institutional capability of courts. It
is appropriate to construe the PLRA so as to constrain
courts from entering injunctive relief that would exceed
that role and capability.
                        *     *    *
  The District Court’s order that California release 46,000
prisoners extends “further than necessary to correct the
violation of the Federal right of a particular plaintiff or
plaintiffs” who have been denied needed medical care. 18
U. S. C. §3626(a)(1)(A). It is accordingly forbidden by the
PLRA—besides defying all sound conception of the proper
role of judges.
                 Cite as: 563 U. S. ____ (2011)          1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 09–1233
                         _________________


    EDMUND G. BROWN, JR., GOVERNOR OF CAL- 

     IFORNIA, ET AL., APPELLANTS v. MARCIANO 

                     PLATA ET AL. 

  ON APPEAL FROM THE UNITED STATES DISTRICT COURTS 

     FOR THE EASTERN DISTRICT AND THE NORTHERN

               DISTRICT OF CALIFORNIA

                        [May 23, 2011] 


  JUSTICE ALITO, with whom THE CHIEF JUSTICE joins,
dissenting.
  The decree in this case is a perfect example of what
the Prison Litigation Reform Act of 1995 (PLRA), 110 Stat.
1321–66, was enacted to prevent.
  The Constitution does not give federal judges the au
thority to run state penal systems. Decisions regarding
state prisons have profound public safety and financial
implications, and the States are generally free to make
these decisions as they choose. See Turner v. Safley, 482
U. S. 78, 85 (1987).
  The Eighth Amendment imposes an important—but
limited—restraint on state authority in this field. The
Eighth Amendment prohibits prison officials from de-
priving inmates of “the minimal civilized measure of life’s
necessities.” Rhodes v. Chapman, 452 U. S. 337, 347
(1981). Federal courts have the responsibility to ensure
that this constitutional standard is met, but undesirable
prison conditions that do not violate the Constitution are
beyond the federal courts’ reach.
  In this case, a three-judge court exceeded its authority
under the Constitution and the PLRA. The court ordered
a radical reduction in the California prison population
2                     BROWN v. PLATA

                     ALITO, J., dissenting

without finding that the current population level violates
the Constitution.
   Two cases were before the three-judge court, and neither
targeted the general problem of overcrowding. Indeed, the
plaintiffs in one of those cases readily acknowledge that
the current population level is not itself unconstitutional.
Brief for Coleman Appellees 56. Both of the cases were
brought not on behalf of all inmates subjected to over
crowding, but rather in the interests of much more limited
classes of prisoners, namely, those needing mental health
treatment and those with other serious medical needs.
But these cases were used as a springboard to implement
a criminal justice program far different from that chosen
by the state legislature. Instead of crafting a remedy to
attack the specific constitutional violations that were
found—which related solely to prisoners in the two plain
tiff classes—the lower court issued a decree that will at
best provide only modest help to those prisoners but that
is very likely to have a major and deleterious effect on
public safety.
   The three-judge court ordered the premature release of
approximately 46,000 criminals—the equivalent of three
Army divisions.
   The approach taken by the three-judge court flies in the
face of the PLRA. Contrary to the PLRA, the court’s rem
edy is not narrowly tailored to address proven and ongoing
constitutional violations. And the three-judge court vio
lated the PLRA’s critical command that any court con
templating a prisoner release order must give “substantial
weight to any adverse impact on public safety.” 18
U. S. C. §3626(a)(1)(A). The three-judge court would have
us believe that the early release of 46,000 inmates will not
imperil—and will actually improve—public safety. Juris.
Statement App., O. T. 2009, No. 09–416, pp. 248a–249a
(hereinafter Juris. App.). Common sense and experience
counsel greater caution.
                 Cite as: 563 U. S. ____ (2011)           3

                     ALITO, J., dissenting

  I would reverse the decision below for three interrelated
reasons. First, the three-judge court improperly refused
to consider evidence concerning present conditions in the
California prison system. Second, the court erred in hold
ing that no remedy short of a massive prisoner release can
bring the California system into compliance with the
Eighth Amendment. Third, the court gave inadequate
weight to the impact of its decree on public safety.
                                I
   Both the PLRA and general principles concerning in
junctive relief dictate that a prisoner release order cannot
properly be issued unless the relief is necessary to remedy
an ongoing violation. Under the PLRA, a prisoner release
may be decreed only if crowding “is the primary cause” of
an Eighth Amendment violation and only if no other re
lief “will remedy” the violation. §3626(a)(3)(E) (emphasis
added). This language makes it clear that proof of past
violations alone is insufficient to justify a court-ordered
prisoner release.
   Similarly, in cases not governed by the PLRA, we have
held that an inmate seeking an injunction to prevent a
violation of the Eighth Amendment must show that prison
officials are “knowingly and unreasonably disregarding an
objectively intolerable risk of harm, and that they will
continue to do so . . . into the future.” Farmer v. Brennan,
511 U. S. 825, 846 (1994). The “deliberate indifference”
needed to establish an Eighth Amendment violation must
be examined “in light of the prison authorities’ current
attitudes and conduct,” Helling v. McKinney, 509 U. S. 25,
36 (1993), which means “their attitudes and conduct at the
time suit is brought and persisting thereafter,” Farmer,
supra, at 845.
   For these reasons, the propriety of the relief ordered
here cannot be assessed without ascertaining the nature
and scope of any ongoing constitutional violations. Proof
4                         BROWN v. PLATA

                         ALITO, J., dissenting

of past violations will not do; nor is it sufficient simply
to establish that some violations continue. The scope of
permissible relief depends on the scope of any continuing
violations, and therefore it was essential for the three
judge court to make a reliable determination of the extent
of any violations as of the time its release order was is
sued. Particularly in light of the radical nature of its
chosen remedy, nothing less than an up-to-date assess
ment was tolerable.
   The three-judge court, however, relied heavily on out
dated information and findings and refused to permit
California to introduce new evidence. Despite evidence of
improvement,1 the three-judge court relied on old findings
made by the single-judge courts, see Juris. App. 76a–77a,
including a finding made 14 years earlier, see id., at 170a
(citing Coleman v. Wilson, 912 F. Supp. 1282, 1316, 1319
(ED Cal. 1995)). The three-judge court highlighted death
statistics from 2005, see Juris. App. 9a, while ignoring the
“significant and continuous decline since 2006,” California
Prison Health Care Receivership Corp., K. Imai, Analysis
of Year 2008 Death Reviews 31 (Dec. 2009) (hereinafter
2008 Death Reviews). And the court dwelled on conditions
at a facility that has since been replaced. See Juris. App.
19a–20a, 24a, 89a–90a, 94a, 107a, 111a.
   Prohibiting the State from introducing evidence about
conditions as of the date when the prisoner release order
was under consideration, id., at 76a–78a, and n. 42, the
three-judge court explicitly stated that it would not “evalu
ate the state’s continuing constitutional violations.” Id., at
——————
   1 Before requesting the appointment of a three-judge court, the Dis

trict Court in Coleman recognized “commendable progress” in the
State’s effort to provide adequate mental health care, Juris. App. 294a,
and the District Court in Plata acknowledged that “the Receiver has
made much progress since his appointment,” id., at 280a. The report of
the Special Master to which the Court refers, ante, at 18–19, identifies
a “generally positive trend.” App. 803.
                     Cite as: 563 U. S. ____ (2011)                     5

                          ALITO, J., dissenting

77a. Instead, it based its remedy on constitutional defi
ciencies that, in its own words, were found “years ago.”
Ibid.2
   The three-judge court justified its refusal to receive up
to-date evidence on the ground that the State had not filed
a motion to terminate prospective relief under a provision
of the PLRA, §3626(b). See Juris. App. 77a. Today’s
opinion for this Court endorses that reasoning, ante, at 26.
But the State’s opportunity to file such a motion did not
eliminate the three-judge court’s obligation to ensure that
its relief was necessary to remedy ongoing violations.3
Moreover, the lower court’s reasoning did not properly
take into account the potential significance of the evidence
that the State sought to introduce. Even if that evidence
did not show that all violations had ceased—the showing
needed to obtain the termination of relief under
§3626(b)—that evidence was highly relevant with respect
to the nature and scope of permissible relief.4
——————
  2 For   this reason, it is simply not the case that “evidence of current
conditions . . . informed every aspect of the judgment of the three-judge
court,” as the majority insists, ante, at 25.
   3 Because the Ninth Circuit places the burden on the State to prove

the absence of an ongoing violation when it moves to terminate pro
spective relief, see Gilmore v. California, 220 F. 3d 987, 1007 (CA9
2000), even if the State had unsuccessfully moved to terminate pro
spective relief under 18 U. S. C. §3626(b), there would still have been no
determination that plaintiffs had carried their burden under the PLRA
to establish by clear and convincing evidence that a prisoner release
order is necessary to correct an ongoing rights violation.
   4 It is also no answer to say, as the Court now does, ante, at 26, that

the State had the opportunity to resist the convening of the three-judge
court on the ground that there were no unremedied constitutional
violations as of that date. See §3626(a)(3)(A)(i). The District Courts
granted plaintiffs’ motions to convene a three-judge court in 2007, three
years before the remedial decree here was issued. Thus, the conditions
in the prison system as of the date when the decree was issued were not
necessarily the same as those that existed before the three-judge court
proceedings began. Moreover, as noted above, even if all of the viola
tions in the system had not been cured at the time of the remedial
6                          BROWN v. PLATA

                          ALITO, J., dissenting

   The majority approves the three-judge court’s refusal to
receive fresh evidence based largely on the need for “[o]r
derly trial management.” Ante, at 26. The majority rea
sons that the three-judge court had closed the book on the
question of constitutional violations and had turned to
the question of remedy. Ibid. As noted, however, the ex-
tent of any continuing constitutional violations was highly
relevant to the question of remedy.
   The majority also countenances the three-judge court’s
reliance on dated findings. The majority notes that the
lower court considered recent reports by the Special Mas
ter and Receiver, ante, at 18–19, but the majority provides
no persuasive justification for the lower court’s refusal to
receive hard, up-to-date evidence about any continuing
violations. With the safety of the people of California in
the balance, the record on this issue should not have been
closed.
   The majority repeats the lower court’s error of reciting
statistics that are clearly out of date. The Court notes
the lower court’s finding that as of 2005 “an inmate in one
of California’s prisons needlessly dies every six to seven
days.” See ante, at 9. Yet by the date of the trial before
the three-judge court, the death rate had been trending
downward for 10 quarters, App. 2257, and the number of
likely preventable deaths fell from 18 in 2006 to 3 in 2007,
a decline of 83 percent.5 Between 2001 and 2007, the
——————
decree, an accurate assessment of conditions as of that date was essen
tial in order to ensure that the relief did not sweep more broadly than
necessary.
   5 2008 Death Reviews 22. The majority elides the improvement by

combining likely preventable deaths with those that were “possibly
preventable,” ante, at 7, n. 4, that is, cases in which “[i]n the judgment
of the reviewer,” 2008 Death Reviews 3, “it’s fifty-fifty that better care
would have possibly prevented the death,” App. 2277; id., at 2256. As
the majority acknowledges, even this class of cases is now dramatically
diminished, and the three-judge court must take the current conditions
into account when revising its remedy going forward. Ante, at 7, n. 4.
                     Cite as: 563 U. S. ____ (2011)                   7

                         ALITO, J., dissenting

California prison system had the 13th lowest average
mortality rate of all 50 state systems.6
   The majority highlights past instances in which particu
lar prisoners received shockingly deficient medical care.
See ante, at 5, 6–7, 10 (recounting five incidents). But
such anecdotal evidence cannot be given undue weight in
assessing the current state of the California system. The
population of the California prison system (156,000 in
mates at the time of trial) is larger than that of many
medium-sized cities,7 and an examination of the medical
care provided to the residents of many such cities would
likely reveal cases in which grossly deficient treatment
was provided. Instances of past mistreatment in the
California system are relevant, but prospective relief must
be tailored to present and future, not past, conditions.
                             II
  Under the PLRA, a court may not grant any prospective
relief unless the court finds that the relief is narrowly
drawn, extends no further than necessary to correct the
“violation of [a] Federal right, and is the least intrusive
means necessary to correct the violation of the Federal
right.” §3626(a)(1)(A). In addition, the PLRA prohibits
the issuance of a prisoner release order unless the court

——————
  6 Bureau of Justice Statistics, State Prison Deaths, 2001–2007, avail

able at http://bjs.ojp.usdoj.gov/index.cfm?ty=pbdetail&iid=2093 (Table
13) (all Internet materials as visited May 20, 2011, and available in
Clerk of Court’s case file); see also App. 2257–2258. California had the
14th lowest “ ‘average annual illness mortality [rate] per 100,000 state
prisoners from 2001 to 2004.’ ” Juris. App. 125a. According to a 2007
report, state prisoners had a 19 percent lower death rate than the
general U. S. adult population as of 2004. Bureau of Justice Statistics,
Medical Causes of Death in State Prisons, 2001–2004, p. 1, available at
http://bjs.ojp.usdoj.gov/content/pub/pdf/mcdsp04.pdf.
  7 For example, the population of the California prison system ex-

ceeds that of Syracuse, New York; Bridgeport, Connecticut; Springfield,
Massachusetts; Eugene, Oregon; and Savannah, Georgia.
8                      BROWN v. PLATA

                       ALITO, J., dissenting

finds “by clear and convincing evidence that . . . crowding
is the primary cause of the violation of a Federal right”
and that “no other relief will remedy the violation of the
Federal right.” §3626(a)(3)(E).
   These statutory restrictions largely reflect general
standards for injunctive relief aimed at remedying consti
tutional violations by state and local governments. “The
power of the federal courts to restructure the operation of
local and state governmental entities is not plenary. . . .
Once a constitutional violation is found, a federal court is
required to tailor the scope of the remedy to fit the nature
and extent of the constitutional violation.” Dayton Bd. of
Ed. v. Brinkman, 433 U. S. 406, 419–420 (1977) (internal
quotation marks omitted).
   Here, the majority and the court below maintain that no
remedy short of a massive release of prisoners from the
general prison population can remedy the State’s failure to
provide constitutionally adequate health care. This argu
ment is implausible on its face and is not supported by the
requisite clear and convincing evidence.
   It is instructive to consider the list of deficiencies in the
California prison health care system that are highlighted
in today’s opinion for this Court and in the opinion of the
court below. The deficiencies noted by the majority here
include the following: “ ‘[e]xam tables and counter tops,
where prisoners with . . . communicable diseases are
treated, [are] not routinely disinfected,’ ” ante, at 10; medi
cal facilities “ ‘are in an abysmal state of disrepair,’ ” ibid.;
medications “ ‘are too often not available when needed,’ ”
ante, at 10–11; “ ‘[b]asic medical equipment is often not
available or used,’ ” ante, at 10; prisons “would ‘hire any
doctor who had “a license, a pulse and a pair of shoes,” ’ ”
ibid.; and medical and mental health staff positions have
high vacancy rates, ante, at 20. The three-judge court
pointed to similar problems. See Juris. App. 93a–121a
(citing, among other things, staffing vacancies, too few
                 Cite as: 563 U. S. ____ (2011)           9

                     ALITO, J., dissenting

beds for mentally ill prisoners, and an outmoded records
management system).
   Is it plausible that none of these deficiencies can be
remedied without releasing 46,000 prisoners? Without
taking that radical and dangerous step, exam tables and
counter tops cannot properly be disinfected? None of the
system’s dilapidated facilities can be repaired? Needed
medications and equipment cannot be purchased and
used? Staff vacancies cannot be filled? The qualifica
tions of prison physicians cannot be improved? A better
records management system cannot be developed and
implemented?
   I do not dispute that general overcrowding contributes to
many of the California system’s healthcare problems. But
it by no means follows that reducing overcrowding is the
only or the best or even a particularly good way to allevi
ate those problems. Indeed, it is apparent that the pris
oner release ordered by the court below is poorly suited for
this purpose. The release order is not limited to prisoners
needing substantial medical care but instead calls for a
reduction in the system’s overall population. Under the
order issued by the court below, it is not necessary for
a single prisoner in the plaintiff classes to be released.
Although some class members will presumably be among
those who are discharged, the decrease in the number of
prisoners needing mental health treatment or other forms
of extensive medical care will be much smaller than the
total number of prisoners released, and thus the release
will produce at best only a modest improvement in the
burden on the medical care system.
   The record bears this out. The Special Master stated
dramatically that even releasing 100,000 inmates (two
thirds of the California system’s entire inmate popula
tion!) would leave the problem of providing mental health
treatment “largely unmitigated.” App. 487. Similarly, the
Receiver proclaimed that “ ‘those . . . who think that popu
10                    BROWN v. PLATA

                     ALITO, J., dissenting

lation controls will solve California’s prison health care
problems . . . are simply wrong.’ ” Juris. App. 282a.
   The State proposed several remedies other than a mas
sive release of prisoners, but the three-judge court, seem
ingly intent on attacking the broader problem of general
overcrowding, rejected all of the State’s proposals. In
doing so, the court made three critical errors.
   First, the court did not assess those proposals and other
remedies in light of conditions proved to exist at the time
the release order was framed. Had more recent evidence
been taken into account, a less extreme remedy might
have been shown to be sufficient.
   Second, the court failed to distinguish between condi
tions that fall below the level that may be desirable as a
matter of public policy and conditions that do not meet the
minimum level mandated by the Constitution. To take
one example, the court criticized the California system
because prison doctors must conduct intake exams in
areas separated by folding screens rather than in separate
rooms, creating conditions that “do not allow for appropri
ate confidentiality.” Id., at 88a. But the legitimate pri
vacy expectations of inmates are greatly diminished, see
Hudson v. Palmer, 468 U. S. 517, 525–526 (1984), and this
Court has never suggested that the failure to provide
private consultation rooms in prisons amounts to cruel
and unusual punishment.
   Third, the court rejected alternatives that would not
have provided “ ‘immediate’ ” relief. Juris. App. 148a. But
nothing in the PLRA suggests that public safety may be
sacrificed in order to implement an immediate remedy
rather than a less dangerous one that requires a more
extended but reasonable period of time.
   If the three-judge court had not made these errors, it is
entirely possible that an adequate but less drastic reme
dial plan could have been crafted. Without up-to-date
information, it is not possible to specify what such a plan
                 Cite as: 563 U. S. ____ (2011)          11

                     ALITO, J., dissenting

might provide, and in any event, that is not a task that
should be undertaken in the first instance by this Court.
But possible components of such a plan are not hard to
identify.
   Many of the problems noted above plainly could be
addressed without releasing prisoners and without in
curring the costs associated with a large-scale prison
construction program. Sanitary procedures could be im
proved; sufficient supplies of medicine and medical
equipment could be purchased; an adequate system of
records management could be implemented; and the num
ber of medical and other staff positions could be increased.
Similarly, it is hard to believe that staffing vacancies
cannot be reduced or eliminated and that the qualifica
tions of medical personnel cannot be improved by any
means short of a massive prisoner release. Without spe
cific findings backed by hard evidence, this Court should
not accept the counterintuitive proposition that these
problems cannot be ameliorated by increasing salaries,
improving working conditions, and providing better train
ing and monitoring of performance.
   While the cost of a large-scale construction program
may well exceed California’s current financial capabilities,
a more targeted program, involving the repair and per
haps the expansion of current medical facilities (as op
posed to general prison facilities), might be manageable.
After all, any remedy in this case, including the new pro
grams associated with the prisoner release order and
other proposed relief now before the three-judge court, will
necessarily involve some state expenditures.
   Measures such as these might be combined with tar
geted reductions in critical components of the State’s
prison population. A certain number of prisoners in the
classes on whose behalf the two cases were brought might
be transferred to out-of-state facilities. The three-judge
court rejected the State’s proposal to transfer prisoners to
12                          BROWN v. PLATA

                           ALITO, J., dissenting

out-of-state facilities in part because the number of pro
posed transfers was too small. See id., at 160a. See also
ante, at 30. But this reasoning rested on the court’s insis
tence on a reduction in the State’s general prison popula
tion rather than the two plaintiff classes.
    When the State proposed to make a targeted transfer of
prisoners in one of the plaintiff classes (i.e., prisoners
needing mental health treatment), one of the District
Judges blocked the transfers for fear that the out-of-state
facilities would not provide a sufficiently high level of care.
See App. 434–440. The District Judge even refused to
allow out-of-state transfers for prisoners who volunteered
for relocation. See id., at 437. And the court did this even
though there was not even an allegation, let alone clear
evidence, that the States to which these prisoners would
have been sent were violating the Eighth Amendment.
    The District Judge presumed that the receiving States
might fail to provide constitutionally adequate care, but
“ ‘in the absence of clear evidence to the contrary, courts
presume that [public officers] have properly discharged
their official duties.’ ” United States v. Armstrong, 517
U. S. 456, 464 (1996) (quoting United States v. Chemical
Foundation, Inc., 272 U. S. 1, 14–15 (1926)); Postal Service
v. Gregory, 534 U. S. 1, 10 (2001) (“[A] presumption of
regularity attaches to the actions of Government agen
cies”); see also McKune v. Lile, 536 U. S. 24, 51 (2002)
(O’Connor, J., concurring in judgment) (“[W]e may assume
that the prison is capable of controlling its inmates so that
respondent’s personal safety is not jeopardized . . . ,at least
in the absence of proof to the contrary”).8
    Finally, as a last resort, a much smaller release of pris
——————
   8 The Court rejects the State’s argument that out-of-state transfers offer

a less restrictive alternative to a prisoner release order because “requir
ing out-of-state transfers itself qualifies as a population limit under the
PLRA.” Ante, at 29–30. But the PLRA does not apply when the State
voluntarily conducts such transfers, as it has sought to do.
                 Cite as: 563 U. S. ____ (2011)           13

                     ALITO, J., dissenting

oners in the two plaintiff classes could be considered.
Plaintiffs proposed not only a systemwide population cap,
but also a lower population cap for inmates in specialized
programs. Tr. 2915:12–15 (Feb. 3, 2009). The three-judge
court rejected this proposal, and its response exemplified
what went wrong in this case. One judge complained that
this remedy would be deficient because it would protect
only the members of the plaintiff classes. The judge
stated:
    “The only thing is we would be protecting the class
    members. And maybe that’s the appropriate thing to
    do. I mean, that’s what this case is about, but it
    would be . . . difficult for me to say yes, and the hell
    with everybody else.” Id., at 2915:23–2916:2.
Overstepping his authority, the judge was not content to
provide relief for the classes of plaintiffs on whose behalf
the suit before him was brought. Nor was he content to
remedy the only constitutional violations that were
proved—which concerned the treatment of the members of
those classes. Instead, the judge saw it as his responsibil
ity to attack the general problem of overcrowding.
                             III
  Before ordering any prisoner release, the PLRA com
mands a court to “give substantial weight to any adverse
impact on public safety or the operation of a criminal
justice system caused by the relief.” §3626(a)(1)(A). This
provision unmistakably reflects Congress’ view that pris
oner release orders are inherently risky.
  In taking this view, Congress was well aware of the
impact of previous prisoner release orders. The prisoner
release program carried out a few years earlier in Phila
delphia is illustrative. In the early 1990’s, federal courts
enforced a cap on the number of inmates in the Philadel
phia prison system, and thousands of inmates were set
14                         BROWN v. PLATA

                          ALITO, J., dissenting

free. Although efforts were made to release only those
prisoners who were least likely to commit violent crimes,
that attempt was spectacularly unsuccessful. During an
18-month period, the Philadelphia police rearrested thou
sands of these prisoners for committing 9,732 new crimes.
Those defendants were charged with 79 murders, 90
rapes, 1,113 assaults, 959 robberies, 701 burglaries, and
2,748 thefts, not to mention thousands of drug offenses.9
Members of Congress were well aware of this experience.10
  Despite the record of past prisoner release orders, the
three-judge court in this case concluded that loosing
46,000 criminals would not produce a tally like that in
Philadelphia and would actually improve public safety.
Juris. App. 248a–249a. In reaching this debatable con
clusion, the three-judge court relied on the testimony of
selected experts, id., at 248a, and the majority now defers
to what it characterizes as the lower court’s findings of
fact on this controversial public policy issue, ante, at 15,
19–20, 24.
  This is a fundamental and dangerous error. When a
——————
  9 Hearing   on Prison Reform before the Senate Committee on the Ju
diciary, 104th Cong., 1st Sess., 49 (1995) (statement of Lynne Abraham,
District Attorney of Philadelphia); Hearings before the Subcommittee
on Crime of the House Committee on the Judiciary, 104th Cong., 1st
Sess., 259 (1995) (same); see also Hearing before the Subcommittee on
Crime, Terrorism, and Homeland Security of the House Committee on
the Judiciary, 110th Cong., 2d Sess., 31 (2008) (statement of Sarah V.
Hart, Assistant District Attorney, Philadelphia District Attorney’s
Office).
  10 Condemning the inappropriate imposition of prison population

caps, Senator Sarbanes cited “the case of Philadelphia, where a court
ordered prison cap has put thousands of violent criminals back on
the city’s streets, often with disastrous consequences.” 141 Cong. Rec.
26549 (1995). Senator Abraham complained that “American citizens
are put at risk every day by court decrees . . . that cure prison crowding
by declaring that we must free dangerous criminals before they have
served their time.” Id., at 26448. “The most egregious example,” he
added, “is the city of Philadelphia.” Ibid.
                     Cite as: 563 U. S. ____ (2011)                   15

                          ALITO, J., dissenting

trial court selects between the competing views of experts
on broad empirical questions such as the efficacy of
preventing crime through the incapacitation of convicted
criminals, the trial court’s choice is very different from a
classic finding of fact and is not entitled to the same de
gree of deference on appeal.
   The particular three-judge court convened in this case
was “confident” that releasing 46,000 prisoners pursuant
to its plan “would in fact benefit public safety.” Juris.
App. 248a–249a. According to that court, “overwhelming
evidence” supported this purported finding. Id., at 232a.
But a more cautious court, less bent on implementing its
own criminal justice agenda, would have at least acknowl
edged that the consequences of this massive prisoner
release cannot be ascertained in advance with any degree
of certainty and that it is entirely possible that this re
lease will produce results similar to those under prior
court-ordered population caps. After all, the sharp in
crease in the California prison population that the three
judge court lamented, see id., at 254a, has been accompa
nied by an equally sharp decrease in violent crime.11
These California trends mirror similar developments at
the national level,12 and “[t]here is a general consensus
that the decline in crime is, at least in part, due to more
and longer prison sentences.”13 If increased incarceration
——————
  11 From 1992 to 2009, the violent crime rate in California per 100,000

residents fell from 1,119.7 to 472.0—a decrease of 57.8 percent. Simi
larly, in the United States from 1992 to 2009, the violent crime rate per
100,000 residents fell from 757.7 to 429.4—a decrease of 43.3 percent.
Dept. of Justice, Federal Bureau of Investigation, Uniform Crime
Reporting Statistics, http://www.ucrdatatool.gov.
  12 According to the three-judge court, California’s prison population

has increased by 750 percent since the mid-1970’s. Juris. App. 254a.
From 1970 to 2005, the Nation’s prison population increased by 700
percent. Public Safety, Public Spending: Forecasting America’s Prison
Population 2007–2011, 19 Fed. Sent. Rep. 234, 234 (2007).
  13 Paternoster, How Much Do We Really Know About Criminal Deter
16                       BROWN v. PLATA

                        ALITO, J., dissenting

in California has led to decreased crime, it is entirely
possible that a decrease in imprisonment will have the
opposite effect.
   Commenting on the testimony of an expert who stated
that he could not be certain about the effect of the massive
prisoner discharge on public safety, the three-judge court
complained that “[s]uch equivocal testimony is not help
ful.” Id., at 247a. But testimony pointing out the diffi
culty of assessing the consequences of this drastic remedy
would have been valued by a careful court duly mindful of
the overriding need to guard public safety.
   The three-judge court acknowledged that it “ha[d] not
evaluated the public safety impact of each individual
element” of the population reduction plan it ordered the
State to implement. App. to Juris. Statement 3a. The
majority argues that the three-judge court nevertheless
gave substantial weight to public safety because its order
left “details of implementation to the State’s discretion.”
Ante, at 41. Yet the State had told the three-judge court
that, after studying possible population reduction meas
ures, it concluded that “reducing the prison population to
137.5% within a two-year period cannot be accomplished
without unacceptably compromising public safety.” Juris.
App. 317a. The State found that public safety required a
5-year period in which to achieve the ordered reduction.
Ibid.
   Thus, the three-judge court approved a population
reduction plan that neither it nor the State found could be
implemented without unacceptable harm to public safety.
And this Court now holds that the three-judge court dis
charged its obligation to “give substantial weight to any
adverse impact on public safety,” §3626(a)(1)(A), by defer
ring to officials who did not believe the reduction could be
—————— 

rence? 100 J. Crim. L. & Criminology 765, 801 (2010) (citing research

on this issue). 

                 Cite as: 563 U. S. ____ (2011)           17

                     ALITO, J., dissenting

accomplished in a safe manner. I do not believe the
PLRA’s public-safety requirement is so trivial.
  The members of the three-judge court and the experts
on whom they relied may disagree with key elements of
the crime-reduction program that the State of California
has pursued for the past few decades, including “the shift
to inflexible determinate sentencing and the passage of
harsh mandatory minimum and three-strikes laws.” Id.,
at 254a. And experts such as the Receiver are entitled to
take the view that the State should “re-thin[k] the place of
incarceration in its criminal justice system,” App. 489. But
those controversial opinions on matters of criminal justice
policy should not be permitted to override the reasonable
policy view that is implicit in the PLRA—that prisoner
release orders present an inherent risk to the safety of the
public.
                        *      *    *
   The prisoner release ordered in this case is unprece
dented, improvident, and contrary to the PLRA. In largely
sustaining the decision below, the majority is gambling
with the safety of the people of California. Before putting
public safety at risk, every reasonable precaution should
be taken. The decision below should be reversed, and the
case should be remanded for this to be done.
   I fear that today’s decision, like prior prisoner release
orders, will lead to a grim roster of victims. I hope that
I am wrong.
   In a few years, we will see.